Exhibit 10.18





























MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT






between








NATIONSTAR MORTGAGE LLC
Seller








and






BARCLAYS BANK PLC
Purchaser and Agent








Dated March 25, 2011








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


Section 1.
Definitions
2


Section 2.
Procedures for Purchases of Participation Certificate
15


Section 3.
Takeout Commitments
16


Section 4.
Completion Fee
17


Section 5.
Issuance of Securities
17


Section 6.
Servicing of the Mortgage Loans; Servicer Termination; Backup Servicer
19


Section 7.
Transfers of Participation Certificates and Securities by Purchase
23


Section 8.
Record Title to Mortgage Loans; Intent of Parties; Security Interest
24


Section 9.
Representations and Warranties
25


Section 10.
Covenants of Seller
29


Section 11.
Term
33


Section 12.
Set-Off
33


Section 13.
Indemnification
33


Section 14.
Exclusive Benefit of Parties; Assignment
34


Section 15.
Amendments; Waivers; Cumulative Rights
34


Section 16.
Execution in Counterparts
34


Section 17.
Effect of Invalidity of Provisions
35


Section 18.
Governing Law
35


Section 19.
Notices
35


Section 20.
Entire Agreement
35


Section 21.
Costs of Enforcement
36


Section 22.
Securities Contract; Netting Agreement
36


Section 23.
Consent to Service
37


Section 24.
Construction
37


Section 25.
Further Assurances
37


Section 26.
Due Diligence
37






ii

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    Participation Certificate
Exhibit B    Trade Assignment
Exhibit C    Document List
Exhibit D    Warehouse Lender's Release
Exhibit E    Assignment
Exhibit F    Form of Confirmation
Exhibit G    Seller's Officer's Certificate
Exhibit H    Seller's Officer's Certificate
Annex A    Seller's Delivery Instructions
Annex B    Purchaser Notices
 







iii

--------------------------------------------------------------------------------




MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
This is a MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT (“Agreement”),
dated as of March 25, 2011, between Barclays Bank PLC, as administrative agent
(“Agent”) and purchaser (“Purchaser”) and Nationstar Mortgage LLC, as Seller
(“Seller”).
PRELIMINARY STATEMENT
Seller desires to sell to Purchaser from time to time all of Seller's beneficial
right, title and interest in and to designated pools of fully amortizing first
lien residential Mortgage Loans eligible in the aggregate to back Securities,
and the servicing rights relating thereto, with the terms described in related
Takeout Commitments, each in the form of a 100% undivided beneficial ownership
interest evidenced by a Participation Certificate.
Purchaser desires and (i) shall, subject to satisfaction of certain conditions
precedent, purchase such Participation Certificates with an aggregate Purchase
Price not to exceed the Committed Amount, and (ii) may, in its sole discretion,
purchase such Participation Certificates with an aggregate Purchase Price not to
exceed the Uncommitted Amount, in each case, from Seller in accordance with the
terms and conditions set forth in this Agreement. Seller, subject to the terms
hereof, will cause (a) the Related Mortgage Loans to back a Security issued by
Seller and guaranteed by the Applicable Agency, and (b) Delivery of such
Security by the Applicable Agency to Purchaser or its designee in exchange for
the Related Participation Certificate, which Security will be purchased by a
Takeout Investor.
Purchaser's agreement to purchase any Participation Certificate evidencing a
beneficial interest in the Related Mortgage Loans and the servicing rights
related thereto is based on Purchaser's expectation, in reliance upon Seller's
representations, warranties and agreements herein, that (a) such Mortgage Loans
in the aggregate, constitute a pool or pools of mortgage loans that are eligible
to back a Security, (b) such Mortgage Loans are sufficient for Seller to issue
and the Applicable Agency to guarantee the Security, (c) such Security will be
issued in the amount and with the terms described in the related Takeout
Commitment, (d) Purchaser's broker-dealer affiliate, Barclays Capital, Inc.
(“BCI”) will receive Delivery of such Security on the specified Anticipated
Delivery Date on behalf of Purchaser, and (e) such Security will be purchased by
the related Takeout Investor.
The amount of the Purchase Price and the Completion Fee to be paid by Purchaser
to Seller with respect to each Participation Certificate will be calculated on
the expectation of Purchaser, which expectation is acknowledged and confirmed by
Seller, that Purchaser or BCI, on behalf of Purchaser, will receive Delivery of
the Security to be backed by the Related Mortgage Loans on the specified
Anticipated Delivery Date, that failure to receive such Delivery will result in
a material decrease in the market value of the Participation Certificate and the
Related Mortgage Loans considered as a whole and that the related Takeout
Investor will purchase the Security from Purchaser or BCI, on behalf of
Purchaser. During the period from the purchase of a Participation Certificate to
Delivery of the related Security, Purchaser expects to rely entirely upon Seller
to subservice the Related Mortgage Loans for the benefit of Purchaser, it being
acknowledged that the continued effectiveness of Seller's Approvals during such
period constitutes an essential factor in the calculation by Agent of the
Purchase Price and the Completion Fee paid to Seller for the Related
Participation Certificate and that loss of such Approvals by Seller would result
in a material decrease in the market value of the Participation Certificate and
the Related Mortgage Loans considered as a whole.
In consideration of the mutual promises and agreements herein contained the
receipt and sufficiency of which are hereby acknowledged, the parties hereto as
follows:
Section 1.Definitions.


Capitalized terms used but not defined herein shall have the meanings set forth
in the Custodial Agreement. As used in this Agreement, the following terms shall
have the following meanings:
“30+ Day Delinquent Mortgage Loan” means any Mortgage Loan for which the Monthly
Payment for which was not received within 29 days after its Due Date.




--------------------------------------------------------------------------------




“Accepted Servicing Practices” means, with respect to any Related Mortgage Loan,
those accepted and prudent mortgage servicing practices and procedures
(including collection procedures) of prudent mortgage lending institutions which
service mortgage loans of the same type as the Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located, and which are in
accordance with the requirements of each Agency Program, applicable law, FHA
regulations and VA regulations and the requirements of any private mortgage
insurer so that the FHA insurance, VA guarantee or any other applicable
insurance or guarantee in respect of any Mortgage Loan is not voided or reduced.
“Act of Insolvency” means, with respect to any Person,
(i)the filing of a voluntary petition (or the consent by such Person to the
filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent or seek to the appointment of
or taking possession by a custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official of such Person, or for any substantial part of
its Property, or any general assignment for the benefit of creditors;


(ii)a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person's Property (as a debtor or creditor protection procedure) is appointed by
any Governmental Authority having the jurisdiction to do so or takes possession
of such Property and any such proceeding is not dismissed within sixty (60) days
of filing; provided, that if, under any other agreement for Indebtedness, Seller
is subject to a shorter time period to dismiss any such proceeding, such shorter
time period shall be automatically incorporated into this Agreement as if fully
set forth herein without the need of any further action on the part of any
party;


(iii)that such Person or any Affiliate shall become insolvent;


(iv)that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature, (b)
admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay any of its debts or
obligations as they become due or mature;
(v)any Governmental Authority shall have seized or appropriated, or assumed
custody or control of, all or any substantial part of the Property of such
Person, or shall have taken any action to displace the executive management of
such Person; or


(vi)the audited annual financial statements of such Person or the notes thereto
or other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of such Person as a “going concern” or a reference of
similar import or shall indicate that such Person has a negative net worth or is
insolvent; or


(vii)if such Person or any Affiliate is a corporation, such Person or any
Affiliate or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the foregoing
actions.


“Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.
“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting equity, by contract or otherwise.

2

--------------------------------------------------------------------------------




“Agency Guide” means the Freddie Mac Guide, the Fannie Mae Guide, or the Ginnie
Mae Guide, as applicable.
“Agency Program” means the Freddie Mac Program, the Fannie Mae Program, or the
Ginnie Mae Program, as applicable.
“Agent” means Barclays Bank PLC and its successors in interest, as
administrative agent for Purchaser and any additional purchasers that may become
a party hereto.
“Aggregate EPF Purchase Price” means, as of any date of determination, an amount
equal to the aggregate Purchase Price for all Participation Certificates then
owned by Purchaser and subject to the terms of this Agreement.
“Aggregate MRA Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price (as defined in the Master Repurchase
Agreement) for all Mortgage Loans then subject to Transactions (as defined in
the Master Repurchase Agreement) under the Master Repurchase Agreement.
“Anticipated Delivery Date” means, with respect to a Security, the date
specified in the related Form HUD 11705 (Schedule of Subscribers), Fannie Mae
Form 2014 (Delivery Schedule) or Freddie Mac Form 939 (Settlement and
Information Multiple Registration Form), as applicable, on which it is
anticipated that Delivery of the Security by the Applicable Agency will be made,
which date shall be no more than sixty (60) days after the Purchase Date of the
underlying Participation Certificate.
“Applicable Agency” means Ginnie Mae, Fannie Mae, or Freddie Mac, as applicable.
“Applicable Margin” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Approvals” means, with respect to Seller and Servicer, the approvals obtained
from the Applicable Agency, or HUD in designation of Seller and/or Servicer as a
Ginnie Mae-approved issuer, a Ginnie Mae-approved servicer, a FHA-approved
mortgagee, a VA-approved lender, a Fannie Mae-approved lender or a Freddie
Mac-approved Seller/Servicer, as applicable, in good standing.
“Assignee” shall have the meaning assigned thereto in Section 7.
“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the beneficial interest in the Mortgage to the Purchaser.
“Backup Servicer Agreement” means any backup servicing agreement among
Purchaser, Seller and a backup servicer appointed pursuant to Section 6(h), as
the same may be amended, modified or supplemented from time to time.
“Bank” means (i) Wells Fargo Bank, National Association and its successors and
permitted assigns or (ii) such other bank as may be mutually acceptable to the
Seller and the Purchaser
“Bankruptcy Code” means Title 11 United States Code, Section 101 et seq., as
amended from time to time.
“BCI” means Barclays Capital Inc., and its successors in interest.
“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian's offices are closed.

3

--------------------------------------------------------------------------------




“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Cash Equivalents” means (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of any commercial bank having
capital and surplus in excess of $500,000,000 unless otherwise approved by
Purchaser in writing in its sole discretion, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven (7) days with respect to securities issued
or fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor's Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody's Investors Service, Inc. (“Moody's”) and in either case maturing within
ninety (90) days after the day of acquisition, (e) securities with maturities of
ninety (90) days or less from the date of acquisition issued or fully guaranteed
by any state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody's, (f) securities with
maturities of ninety (90) days or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition or, (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.
“Change in Control” shall mean: (a) any transaction or event as a result of
which FIF HE Holdings LLC ceases to own, beneficially or of record, 100% of the
stock of Seller, (b) the sale, transfer, or other disposition of all or
substantially all of Seller's assets (excluding any such action taken in
connection with any securitization transaction or routine sales of Mortgage
Loans), or (c) the consummation of a merger or consolidation of Seller with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity's equity
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not equityholders of the Seller
immediately prior to such merger, consolidation or other reorganization;
provided that none of the foregoing events shall constitute a “Change in
Control” if at the time of such event, or as a result thereof, the Seller has a
class of its equity securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended.
“Collateral” shall have the meaning assigned thereto in Section 8(c).
“Committed Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Completion Fee” means, with respect to each Participation Certificate, an
amount equal to the Final Purchase Price Installment plus the Net Carry
Adjustment, less any reduction pursuant to Section 5(b), which amount shall be
payable to Seller by Purchaser in two installments as provided in Section 4(a),
the Initial Completion Fee Installment and the Final Completion Fee Installment,
as compensation to Seller for its services in connection with the issuance of
the related Security and performance of its obligations under this Agreement.
“Confirmation” means a written confirmation of Purchaser's intent to purchase a
Participation Certificate, which written confirmation shall be substantially in
the form attached hereto as Exhibit F.
“Custodial Account” shall have the meaning assigned thereto in Section 6(c).
“Custodial Account Control Agreement” means the Deposit Account Control
Agreement (Custodial Account), dated of even date herewith, among Seller,
Purchaser and Bank entered into in connection with this Agreement, as amended,
supplemented or otherwise modified from time to time.

4

--------------------------------------------------------------------------------




“Custodial Agreement” means the Custodial Agreement, dated of even date
herewith, among Seller, Purchaser and Custodian entered into in connection with
this Agreement and the Master Repurchase Agreement, as the same may be amended,
modified or supplemented from time to time.
“Custodian” means Bank of New York Mellon Trust Company, N.A. (which, under the
appropriate circumstances, may include Freddie Mac as Custodian) and its
permitted successors under the Custodial Agreement.
“Daily Completion Fee Reduction Amount” shall have the meaning assigned thereto
in the Pricing Side Letter.
“Defective Mortgage Loan” means, with respect to a Participation Certificate, a
Related Mortgage Loan that is not in Strict Compliance with the Ginnie Mae
Program, Fannie Mae Program, or Freddie Mac Program, as applicable.
“Delinquent” means, with respect to any Mortgage Loan, that a monthly payment
due thereon is not made by the close of business on the Due Date.
“Delivery” means the later to occur of (a) the issuance of the related Security
and (b) the transfer of all of the right, title and ownership interest in that
Security to Purchaser or its designee.


“Diligence Sample Set” shall have the meaning assigned thereto in the Pricing
Side Letter.
“Discount” means, with respect to each Participation Certificate, the portion of
the Trade Principal of the related Security agreed upon by Seller and Purchaser,
as set forth in the Pricing Side Letter, to reserve for the possibility that
Seller may be unable to perform its obligations under this Agreement in
accordance with their terms.
“Due Date” means the day of the month on which the Monthly Payment is due on a
Loan, exclusive of any days of grace.
“Due Diligence Review Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Effective Date” shall have the meaning assigned thereto in the Master
Repurchase Agreement.
“Electronic Agent” shall have the meaning assigned thereto in Section 2 of the
Electronic Tracking Agreement.
“Electronic Tracking Agreement” means the Electronic Tracking Agreement, dated
as of the date hereof, among the Purchaser, the Seller, the Electronic Agent and
MERS entered into in connection with this Agreement and the Master Repurchase
Agreement, as the same shall be amended, supplemented or otherwise modified from
time to time.
“Error Rate” shall have the meaning assigned thereto the Pricing Side Letter.
“Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.
“Fannie Mae” means Fannie Mae or any successor thereto.
“Fannie Mae Agreement” means that certain Wiring Instruction and Release of
Interest Agreement, dated the date hereof, by and among the Purchaser, Seller,
the Custodian and Fannie Mae.

5

--------------------------------------------------------------------------------




“Fannie Mae Guide” means the Fannie Mae MBS Selling and Servicing Guide, as such
Guide may hereafter from time to time be amended.
“Fannie Mae Mortgage Loan” means, with respect to any Fannie Mae Participation
Certificate or any Fannie Mae Security, a mortgage loan that is in Strict
Compliance on the related Purchase Date with the eligibility requirements
specified for the applicable Fannie Mae Program described in the Fannie Mae
Guide.
“Fannie Mae Participation Certificate” means, with respect to the Fannie Mae
Program, a certificate, in the form of Exhibit A, evidencing the 100% undivided
beneficial ownership interest in the Mortgage Loans set forth on Fannie Mae Form
2005 (Schedule of Mortgages).
“Fannie Mae Program” means the Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.
“Fannie Mae Security” means an ownership interest in a pool of Fannie Mae
Mortgage Loans, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Fannie Mae Security in the related Takeout
Commitment, if any.
“FDIA” means Title 12 United States Code, Section 1811 et seq., as amended from
time to time.
“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.
“FHA” means the Federal Housing Administration or any successor thereto.
“Final Completion Fee Installment” means the amount equal to the difference
between the Completion Fee and the Initial Completion Fee Installment.
“Final Purchase Price Installment” means the amount equal to the difference
between the Trade Principal and the Initial Purchase Price Installment.
“Freddie Mac” means Freddie Mac or any successor thereto.
“Freddie Mac Agreement” means that certain Repurchase Addendum to Freddie Mac
Forms 996 and 996E, dated the date hereof, by and among the Purchaser, Seller,
the Custodian and Freddie Mac.
“Freddie Mac as Custodian” means, with respect to Freddie Mac Participation
Certificates, the circumstances in which Seller elects to appoint Freddie Mac
(as opposed to some other third party as permitted by the Freddie Mac Guide) as
Custodian for the Freddie Mac Mortgage Loans subject to the Freddie Mac
Participation Certificates to be purchased by Purchaser hereunder.
“Freddie Mac Guide” means the Freddie Mac Sellers' and Servicers' Guide, as such
Guide may hereafter from time to time be amended.
“Freddie Mac Mortgage Loan” means, with respect to any Freddie Mac Participation
Certificate or any Freddie Mac Security, a mortgage loan that is in Strict
Compliance on the related Purchase Date with the eligibility requirements
specified for the applicable Freddie Mac Program described in the Freddie Mac
Guide.
“Freddie Mac Participation Certificate” means, with respect to the Freddie Mac
Program, a certificate, in the form of Exhibit A, issued by Seller, evidencing
the 100% undivided beneficial ownership interest in the Mortgage Loans that are
either (a) set forth on a copy of the Freddie Mac Form 1034 (Fixed-Rate
Custodial Certification Schedule) attached to such Participation Certificate or
(b) identified on a computer tape compatible with Selling System as belonging to
the mortgage loan pool described in such Participation Certificate.

6

--------------------------------------------------------------------------------




“Freddie Mac Program” means the Freddie Mac Home Mortgage Guarantor Program or
the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.
“Freddie Mac Security” means a modified pass-through mortgage-backed
participation certificate, evidenced by a book-entry account in a depository
institution having book-entry accounts at the Federal Reserve Bank of New York,
issued and guaranteed, with respect to timely payment of interest and ultimate
payment of principal, by Freddie Mac and backed by a pool of Freddie Mac
Mortgage Loans, in substantially the principal amount and with substantially the
other terms as specified with respect to such Freddie Mac Security in the
related Takeout Commitment, if any.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Ginnie Mae” means Government National Mortgage Association or any successor
thereto.
“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.
“Ginnie Mae Mortgage Loan” means, with respect to any Ginnie Mae Participation
Certificate or any Ginnie Mae Security, a mortgage loan that is in Strict
Compliance on the related Purchase Date with the eligibility requirements
specified for the applicable Ginnie Mae Program in the applicable Ginnie Mae
Guide.
“Ginnie Mae Participation Certificate” means, with respect to the Ginnie Mae
Program, a certificate, in the form of Exhibit A, issued by Seller, evidencing
the 100% undivided beneficial ownership interest in the Mortgage Loans set forth
on the Form HUD 11706 (Schedule of Pooled Mortgages).
“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in a Ginnie Mae Guide.
“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Ginnie Mae Security in the related Takeout Commitment.
“Governmental Authority” means any nation or government, any state or other
political subdivision, agency or instrumentality thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over Seller, any of its Subsidiaries or any of their Property.
“High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost,” “covered,” “abusive,” “predatory” or
“high risk” mortgage loan under any federal, state or local law, or any
similarly classified loan using different terminology under any law imposing
heightened regulation, scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees, or any other
state or other regulation providing assignee liability to holders of such
mortgage loans, (c) subject to or in violation of any such or comparable
federal, state or local statutes or regulations, or (d) a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the current version
of the Standard & Poor's LEVELS® Glossary Revised, Appendix E.
“HUD” means United States Department of Housing and Urban Development or any
successor thereto.
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person);

7

--------------------------------------------------------------------------------




(b) obligations of such Person to pay the deferred purchase or acquisition price
of Property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within ninety
(90) days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) obligations of such Person under Capital Lease Obligations; (f) obligations
of such Person under repurchase agreements or like arrangements; (g)
indebtedness of others guaranteed by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other indebtedness of such Person by a note,
bond, debenture or similar instrument.
“Initial Completion Fee Installment” shall have the meaning assigned thereto the
Pricing Side Letter.
“Initial Purchase Price Installment” means, with respect to any Participation
Certificate, the excess of the related Trade Principal over the Discount.
“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.
“Issuance Date” means, with respect to a Security, the first day of the month in
which the Security is issued.
“LIBOR” means the rate (adjusted for statutory reserve requirements for
eurocurrency liabilities) for eurodollar deposits for a period equal to one
month appearing on Bloomberg Screen US 0001M Page or if such rate ceases to
appear on Bloomberg Screen US 0001M Page, or any other service providing
comparable rate quotations at approximately 11:00 a.m., London time, on the
applicable date of determination, or such interpolated rate as determined by the
Agent.
“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.
“Liquidity” means, as of any date, the sum of (a) Seller's Unrestricted Cash and
(b) the aggregate amount of unused committed capacity available to Seller
(taking into account applicable haircuts) under mortgage loan warehouse and
servicer advance facilities (other than the facilities provided under the
Program Documents) for which Seller has unencumbered eligible collateral to
pledge thereunder.
“Losses” means any and all losses, claims, judgments, taxes, damages,
liabilities, costs or expenses (including lost interest and reasonable
attorney's fees) imposed on, incurred by or asserted against any Person
specified.
“Master Netting Agreement” means that certain Global Netting and Security
Agreement, dated as of March 25, 2011, among Purchaser, Seller and certain
Affiliates and Subsidiaries of Purchaser and/or Seller, entered into in
connection with this Agreement and the Master Repurchase Agreement, as the same
shall be amended, supplemented or otherwise modified from time to time.
“Master Repurchase Agreement” means that certain Master Repurchase Agreement,
dated as of March 25, 2011, by and between Purchaser and Seller, as the same
shall be amended, supplemented or otherwise modified from time to time.
“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, or Property of such Person including the insolvency of such Person
or its Parent Company, if applicable.

8

--------------------------------------------------------------------------------




“Material Adverse Effect” means: (a) a Material Adverse Change with respect to
Seller or any of its Affiliates; (b) a material impairment of the ability of
Seller or any of its Affiliates that is a party to any Program Document to
perform under any Program Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any Program Document against Seller or any of its Affiliates that is a party to
any Program Document; (d) a material adverse effect on the Approvals of Seller.
“Maturity Date” means March 23, 2012.
“Maximum Aggregate Purchase Price” means, with respect to this Agreement and the
Master Repurchase Agreement in the aggregate, an amount equal to the sum of the
Committed Amount and the Uncommitted Amount.
“Maximum Error Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
“MERS Mortgage Loan” means any Mortgage Loan as to which the related Mortgage or
Assignment of Mortgage, has been recorded in the name of MERS, as agent for the
holder from time to time of the Mortgage Note and which is identified as a MERS
Mortgage Loan on the related schedule attached to the Related Participation
Certificate.
“MIN” means the mortgage identification number of Mortgage Loans registered with
MERS on the MERS System.
“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Mortgage Note for an Adjustable
Rate Mortgage Loan.


“Monthly Payment Date” means the twentieth (20th) day of each calendar month
beginning with February 2011; provided that if such day is not a Business Day,
the next succeeding Business Day.


“Mortgage” means a mortgage, deed of trust or other security instrument,
securing a Mortgage Note.
“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.
“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.
“Mortgage Loan” means a Ginnie Mae Mortgage Loan, a Fannie Mae Mortgage Loan or
a Freddie Mac Mortgage Loan.
“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.
“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“MRA Collection Account Control Agreement” means that certain Deposit Account
Control Agreement (Collection Account), dated as of March 25, 2011, among
Seller, Purchaser and Bank entered into in connection with the Master Repurchase
Agreement, as the same shall be amended, supplemented or otherwise modified from
time to time.

9

--------------------------------------------------------------------------------




“MRA Pricing Side Letter” means the Pricing Side Letter, dated as of March 25,
2011, among between Seller and Purchaser entered into in connection with the
Master Repurchase Agreement, as the same shall be amended, supplemented or
otherwise modified from time to time.
“MRA Program Documents” means the Master Repurchase Agreement, the MRA Pricing
Side Letter, the MRA Collection Account Control Agreement, and all other
agreements, documents and instruments entered into by Seller on the one hand,
and Purchaser or one of its Affiliates (or Custodian on its behalf) and/or Agent
or one of its Affiliates on the other, in connection herewith or therewith with
respect to the transactions contemplated hereunder or thereunder and all
amendments, restatements, modifications or supplements thereto.
“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which exceeds the Monthly Payment on the related
Mortgage Loan for such month and which, pursuant to the terms of the Mortgage
Note, is added to the principal balance of the Mortgage Loan.
“Net Carry Adjustment” means an amount (which may be a negative number) equal to
the difference obtained by subtracting (i) the product of (A) the rate of
interest to be borne by the related Security multiplied by the aggregate
principal amount of the Related Mortgage Loans evidenced by the related
Participation Certificate, and (B) the number of days in the period from and
including the Issuance Date of such Security through but excluding the related
Settlement Date, divided by 360, from (ii) the product of (A) the applicable
Transaction Rate multiplied by the initial principal amount of related Security,
and (B) the number of days in the period from and including the date of the
purchase of the related Participation Certificate under this Agreement through
but excluding the related Settlement Date, divided by 360.
“Net Worth” means, with respect to Seller, the excess of total assets of Seller,
over Total Liabilities of Seller, determined in accordance with GAAP.
“Non-Utilization Fee” shall have the meaning assigned thereto in the Pricing
Side Letter.
“Origination Date” means the date on which a Mortgage Loan was originated.
“Originator” means Seller or any other third party originator as mutually agreed
upon by Agent and Seller.
“OTS” means Office of Thrift Supervision or any successor thereto.
“Pass Through Rate” means with respect to a Security, the rate of interest to be
borne by such Security, which rate or rates shall be set forth in the related
Confirmation.
“Parent Company” means a corporation or other entity owning at least 50% of the
outstanding shares of voting securities of Seller.
“Participation Certificate” means a Ginnie Mae Participation Certificate, a
Fannie Mae Participation Certificate or a Freddie Mac Participation Certificate,
as applicable.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).
“Pricing Side Letter” means the Pricing Side Letter, dated as of even date
herewith, between Seller and Purchaser entered into in connection with this
Agreement, as amended, supplemented or otherwise modified from time to time.
“Program Documents” means this Agreement, the Pricing Side Letter, the Custodial
Agreement, the Electronic Tracking Agreement, the Custodial Account Control
Agreement, the Master Netting Agreement, the Fannie Mae Agreement, the Freddie
Mac Agreement, the Participation Certificates, the MRA Program Documents and all

10

--------------------------------------------------------------------------------




other agreements, documents and instruments entered into by Seller on the one
hand, and Purchaser or one of its Affiliates (or Custodian on its behalf) and/or
Agent or one of its Affiliates on the other, in connection herewith or therewith
with respect to the transactions contemplated hereunder or thereunder and all
amendments, restatements, modifications or supplements thereto.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Date” means, with respect to a Participation Certificate, the date on
which such Participation Certificate is purchased by Purchaser.
“Purchase Price” means, with respect to each Participation Certificate, the
Trade Principal of the Security to be backed by the Related Mortgage Loans. Such
Purchase Price shall be payable (i) on the Purchase Date in an amount equal to
the Initial Purchase Price Installment, and (ii) on the Settlement Date in an
amount equal to the Final Purchase Price Installment. Accrued interest shall be
allocated in accordance with Section 4(c).
“Purchaser” means Barclays Bank PLC and its successors in interest, including,
but not limited to, any lender, designee or assignee to whom a Participation
Certificate or a Security shall be pledged or assigned.
“Related Mortgage Loan” means a Mortgage Loan in which a Participation
Certificate evidences the 100% undivided beneficial ownership interest.
“Related Participation Certificate” means the Participation Certificate relating
to a pool of Mortgage Loans.
“Request for Release of Documents” means the Request for Release of Documents
set forth as Exhibit 15 to the Custodial Agreement, as applicable.
“Restricted Mortgage Loan” means (i) a “Growing Equity Loan,” “Manufactured Home
Loan,” “Graduated Payment Loan,” “Buydown Loan,” “Project Loan,” “Construction
Loan” or “HECM Loan, each as defined in the applicable Agency Guide, (ii) a 30+
Day Delinquent Mortgage Loan, (iii) a Mortgage Loan for which the related Escrow
Payments have not been made by the next succeeding Due Date, or (iv) a High Cost
Mortgage Loan.
“SEC” means the Securities Exchange Commission or any successor thereto.
“Security” means a Ginnie Mae Security, a Fannie Mae Security or a Freddie Mac
Security, as applicable.
“Security Issuance Failure” means failure of the Security to be issued for any
reason whatsoever on or before the Anticipated Delivery Date.
“Selling System” means the Freddie Mac automated system by which sellers and
servicers of mortgage loans to Freddie Mac transfer mortgage summary and record
data or mortgage accounting and servicing information from their computer system
or service bureau to Freddie Mac, as more fully described in the Freddie Mac
Guide.
“Servicing File” means, with respect to each Mortgage Loan, the file retained by
Seller or its designee consisting of all documents that a prudent originator and
servicer would include (including copies of the Mortgage File), all documents
necessary to document and service the Mortgage Loans and any and all documents
required to be delivered in connection with any transfer of servicing pursuant
to the Program Documents.
“Servicing Records” means, with respect to a Related Mortgage Loan, the related
servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Related Mortgage Loan.

11

--------------------------------------------------------------------------------




“Servicing Term” shall have the meaning assigned thereto in Section 6(a).
“Servicing Termination Events” shall have the meaning assigned thereto in
Section 6(e).
“Set Off Eligible Agreement” means any lending or hedging agreement (including,
without limitation, the Master Repurchase Agreement) entered into between Seller
or any of its Subsidiaries on the one hand, and Purchaser or any of its
Affiliates on the other hand. For avoidance of doubt, Purchaser agrees that any
flow agreement for the purchase and sale of Mortgage Loans (other than the
Mortgage Loan Participation Purchase and Sale Agreement) or any securitization,
debt or equity transaction with respect to which Purchaser or any of its
Affiliates acts as underwriter, placement agent, securities administrator or in
a similar capacity shall not constitute a Set Off Eligible Agreement.
“Settlement Date” means the date specified in a Takeout Commitment upon which
the related Security is scheduled to be delivered to the specified Takeout
Investor on a “delivery versus payment” basis.
“Strict Compliance” means compliance of Seller and the Related Mortgage Loans
with the requirements of the Agency Guide as amended by any agreements between
Seller and the Applicable Agency, sufficient to enable Seller to issue and
Ginnie Mae to guarantee or Fannie Mae or Freddie Mac to issue and guarantee a
Security; provided, that until copies of any such agreements between Seller and
the Applicable Agency have been provided to Agent by Seller and agreed to by
Agent, such agreements shall be deemed, as between Seller and Purchaser, not to
amend the requirements of the Agency Guide.
“Structuring Fee” shall have the meaning assigned thereto in the Master
Repurchase Agreement.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
“Successor Servicer” means an entity with the necessary Approvals, as the
circumstances may require, and designated by Purchaser, in conformity with
Section 6(f), to replace Seller as issuer and subservicer, mortgagee or
seller/servicer of the Related Mortgage Loans or the Securities related thereto.
“Takeout Commitment” means a fully executed trade confirmation from the related
Takeout Investor to Seller confirming the details of a forward trade between the
Takeout Investor and Seller with respect to one or more Securities relating to a
Participation Certificate, which trade confirmation shall be enforceable and in
full force and effect, and shall be validly and effectively assigned to BCI
pursuant to a Trade Assignment, and relate to pools of Related Mortgage Loans
that satisfy the “good delivery standards” of the Securities Industry and
Financial Markets Association as set forth in the Securities Industry and
Financial Markets Association Uniform Practices Manual, as amended from time to
time.
“Takeout Investor” means either (i) BCI, or (ii) any other Person approved by
Agent in its sole good faith discretion.
“Tangible Net Worth” means, with respect to any Person at any date of
determination, (i) the Net Worth of such Person and its consolidated
Subsidiaries, determined in accordance with GAAP, minus (ii) all intangibles
determined in accordance with GAAP (including, without limitation, goodwill,
capitalized financing costs and capitalized administration costs but excluding
originated and purchased mortgage servicing rights and retained residual
securities) and any and all advances to, investments in and receivables held
from Affiliates; provided, however, that the non-cash effect (gain or loss) of
any mark-to-market adjustments made directly to stockholders' equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Tangible Net Worth.

12

--------------------------------------------------------------------------------




“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the termination of the Master Repurchase Agreement, (iii) at the option of
Agent, the occurrence of a Servicing Termination Event under this Agreement
after the expiration of any applicable grace period, and (iv) with respect to
the Uncommitted Amount, the fifteenth (15th) Business Day after the Purchaser
delivers a notice of termination to the Seller, provided that if such day is not
a Business Day, the immediately preceding Business Day.
“Trade Assignment” means a letter substantially in the form of Exhibit B.
“Trade Price” means the price (expressed as a percentage of the initial
principal amount of the Security), as specified in the related Takeout
Commitment at which the related Takeout Investor is obligated to purchase such
Security as specified in such Takeout Commitment.
“Trade Principal” means an amount equal to the product of (a) the Trade Price
and (b) the initial principal amount of the related Security, as specified in
the related Takeout Commitment.
“Transaction Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Unrestricted Cash” means, as of any date of determination, the sum of (i)
Seller's cash, (ii) Seller's Cash Equivalents that are not, in either case,
subject to a Lien in favor of any Person or that are not required to be reserved
by Seller in a restricted escrow arrangement or other similarly restricted
arrangement pursuant to a contractual agreement or requirement of law.
“VA” means the United States Department of Veterans Affairs or any successor
thereto.
“Warehouse Lender” means any lender providing financing to Seller for the
purpose of originating Mortgage Loans, which prior to the Purchase Date has a
security interest in such Mortgage Loans as collateral for the obligations of
Seller to such lender.
“Warehouse Lender's Release” means a letter, in the form of Exhibit D, from a
Warehouse Lender to Purchaser, unconditionally releasing all of Warehouse
Lender's right, title and interest in certain Mortgage Loans identified therein
upon payment to the Warehouse Lender.
“Wire Instructions” means the wire instructions set forth opposite the name of
the Warehouse Lender in a letter, in the form of Exhibit 18 to the Custodial
Agreement, executed by Seller and Custodian, receipt of which has been
acknowledged by Agent.


Section 2.Procedures for Purchases of Participation Certificates.


(a)Purchaser (x) shall, until the Termination Date, but subject to satisfaction
of certain conditions precedent set forth herein, purchase one or more
Participation Certificates from Seller with an aggregate Purchase Price not to
exceed the Committed Amount, and (y) may, in its sole discretion from time to
time until the Termination Date, purchase, but shall have no obligation to,
purchase one or more Participation Certificates from Seller with an aggregate
Purchase Price not to exceed the Uncommitted Amount; provided, that the sum of
(i) the Aggregate MRA Purchase Price and (ii) the Aggregate EPF Purchase Price,
shall not exceed, as of any date of determination, the Maximum Aggregate
Purchase Price. All purchases of Participation Certificates hereunder shall be
first deemed committed up to the Committed Amount and then the remainder, if
any, shall be deemed uncommitted up the Uncommitted Amount. In connection with
Purchaser's purchase of any such Participation Certificate, Seller, on behalf of
Purchaser, shall arrange for the Delivery to BCI of a Security backed by the
Related Mortgage Loans, which Security shall be subject to a Takeout Commitment.
The purchase of any Participation Certificate shall be subject to the receipt by
Purchaser of the documents listed in Exhibit C from Seller, in form and
substance satisfactory to Agent, and the

13

--------------------------------------------------------------------------------




execution of the Custodial Agreement relating to the Participation Certificate
by Seller and Custodian and the Electronic Tracking Agreement relating to the
Related Mortgage Loans by Seller, MERS and Electronic Agent, and delivery
thereof to Purchaser. In accordance with the provisions of the Electronic
Tracking Agreement, the Seller shall, at its sole cost and expense, (1) cause
each Related Mortgage Loan with respect to which a Participation Certificate is
to be sold to the Purchaser on a Purchase Date, the Mortgage for which is
recorded in the name of MERS, to be designated a MERS Mortgage Loan and (2)
cause the Purchaser to be designated an Associated Member (as defined in the
Electronic Tracking Agreement) with respect to each such MERS Mortgage Loan.
Notwithstanding the satisfaction of the conditions specified in this
Section 2(a) or anything else herein or in any other Program Document to the
contrary, Purchaser is not obligated to purchase any Participation Certificate
offered to it hereunder in respect of the Uncommitted Amount.


(b)If on or before the related Purchase Date or as soon as practicable after
such Purchase Date, Purchaser shall deliver to Seller a completed Confirmation
with respect to the Participation Certificate to be purchased hereunder on such
Purchase Date reflecting the agreed-upon terms of the transaction. In addition,
Purchaser shall pay to Seller, on the Purchase Date, the amount of the Initial
Purchase Price Installment for such Participation Certificate upon receipt of a
duly executed and properly completed original Participation Certificate.
Effective upon execution and delivery of such Participation Certificate to
Purchaser, Seller hereby assigns to Purchaser all of Seller's right, title and
interest in and to such Participation Certificate and a 100% undivided
beneficial interest in the Related Mortgage Loans. In the event that Purchaser
does not transmit the Initial Purchase Price Installment, (i) any Participation
Certificate delivered by Custodian to Purchaser in anticipation of such purchase
shall automatically be null and void, (ii) Purchaser will not consummate the
transactions contemplated in the applicable Trade Assignment and (iii) to the
extent that Purchaser shall nevertheless receive the Security backed by the
Related Mortgage Loans prior to its becoming null and void as provided in clause
(i) above, Purchaser shall take all reasonable actions necessary to ensure that
such Security shall be delivered in accordance with Seller's delivery
instructions specified in Annex A.


(c)The terms and conditions of the purchase of each Participation Certificate
shall be as set forth in this Agreement. Each Participation Certificate shall be
deemed to incorporate, and Seller shall be deemed to make as of the applicable
dates specified in Section 9, for the benefit of Purchaser and each Assignee of
such Participation Certificate, the representations and warranties set forth in
Section 9.


(d)In the event of any conflict between the terms of a Confirmation and this
Agreement, the Confirmation shall prevail.
(e)For the avoidance of any doubt, it is hereby understood and agreed that
Purchaser's purchase of the beneficial ownership interest in and to Related
Mortgage Loans, as evidenced by a Participation Certificate, shall include all
of the servicing rights relating to such Mortgage Loans.


Section 3.Takeout Commitments.


Seller hereby assigns to BCI, free of any security interest, lien, claim or
encumbrance of any kind, Seller's rights under each Takeout Commitment to
deliver the Security specified therein to the related Takeout Investor and to
receive the purchase price therefor from such Takeout Investor. Subject to
Purchaser's rights hereunder, Purchaser agrees that it will cause BCI to satisfy
the obligation under the Takeout Commitment to deliver the Security to the
Takeout Investor on the Settlement Date specified therein. Seller understands
that, as a result of this Section 3 and each Trade Assignment, BCI will succeed
to the rights and obligations of Seller with respect to each Takeout Commitment
subject to a Trade Assignment, and that in satisfying each such Takeout
Commitment, BCI will stand in the shoes of Seller and, consequently, will be
acting as a non-dealer in exercising its rights and fulfilling its obligations
assigned pursuant to this Section 3 and each Trade Assignment. Each Trade
Assignment delivered by Seller to Purchaser shall be delivered by Seller in a
timely manner sufficient to enable BCI to facilitate the settlement of the
related trade on the trade date in accordance with Chapter 8 of the Securities
Industry and Financial Markets Association's Uniform Practices for the Clearance
and Settlement of Mortgage Backed Securities and other Related Securities, as
amended from time to time.

14

--------------------------------------------------------------------------------




Section 4.Completion Fee.


(a)Subject to the terms of this Agreement, Purchaser shall pay to Seller the
Completion Fee for each Participation Certificate purchased hereunder as
follows: (i) the Initial Completion Fee Installment shall be paid on the date of
Delivery of the related Security and (ii) the Final Completion Fee Installment
shall be paid on the later of the Settlement Date of the related Security and
the date of receipt by BCI of the Trade Price with respect to such related
Security.


(b)Except as otherwise provided in this Section 4 and in Section 5(b), and
subject to Purchaser's right of set-off set forth in Section 12, the Completion
Fee owed by Purchaser with respect to a Participation Certificate, if any, shall
be paid by Purchaser to Seller in full by not later than the Settlement Date of
the related Security.


(c)Upon exercise by Purchaser of its remedies under Section 6(f), Purchaser's
obligation to pay and Seller's right to receive any portion of the Completion
Fee relating to a Participation Certificate shall automatically be canceled and
become null and void; provided, that such cancellation shall in no way relieve
Seller or otherwise affect the obligation of Seller to indemnify and hold
Purchaser and Agent harmless as specified in Section 13. At no time shall Seller
shall have any beneficial interest in the servicing rights with respect to
Related Mortgage Loans while the related Participation Certificate is
outstanding.


(d)If a Participation Certificate is purchased by Purchaser after the first day
of the month in which the Settlement Date occurs, Purchaser shall also pay to
Seller on the date of Delivery to Purchaser of the Security backed by the
related Mortgage Loans an amount equal to the accrued interest on the related
Security at the rate specified in the related Takeout Commitment from the first
day of such month to and including the day immediately preceding the date
Purchaser purchased such Participation Certificate. If a Participation
Certificate is purchased by Purchaser in the month prior to the month in which
the Settlement Date occurs, the Completion Fee shall be reduced by an amount
equal to all interest payments which accrue on such Participation Certificate
during the period from the date of purchase of such Participation Certificate
through and including the last day of the month prior to the month in which such
Settlement Date occurs.

15

--------------------------------------------------------------------------------






Section 5.Issuance of Securities.


(a)(i) In connection with the purchase of a Participation Certificate, Seller
shall instruct (and, if Seller fails to instruct, then Agent may instruct)
Custodian to deliver to the Applicable Agency, the documents listed in
Exhibit 19-A, 19-B or 19-C of the Custodial Agreement, as applicable, in respect
of the Related Mortgage Loans, in the manner and at the time set forth in the
Custodial Agreement. Seller shall thereafter promptly deliver to the Applicable
Agency any and all additional documents requested by the Applicable Agency to
enable the Applicable Agency to make Delivery to Purchaser of a Security backed
by such Mortgage Loans on the related Anticipated Delivery Date. Seller shall
not revoke such instructions to Custodian and shall not revoke its instructions
to the Applicable Agency to make Delivery to Purchaser or its designee of a
Security backed by such Mortgage Loans.


(ii)    Seller shall notify Purchaser, not later than 3:00 p.m., Eastern Time,
on the first (1st) Business Day prior to the applicable Settlement Date (a) of
the amount of any change in the principal amount of the Mortgage Loans backing
each such Security related to such Settlement Date and (b) with respect to
Freddie Mac Securities, the Freddie Mac mortgage loan pool number applicable to
each Security to which such Settlement Date relates. Upon Delivery of such
Security to Purchaser or its designee, Purchaser shall cease to have any
interest under such Participation Certificate and in exchange shall have a 100%
ownership interest in the related Security. It is understood and agreed that for
so long as Seller is subservicing Related Mortgage Loans, Seller shall retain
only record title to the Mortgages (and not an equitable interest) in all such
Mortgage Loans (other than MERS Mortgage Loans) for the sole purpose of
subservicing such Mortgage Loans on a servicing-released basis.


(b)If Delivery of a Security backed by the Mortgage Loans evidenced by a
Participation Certificate purchased hereunder does not occur by 12:00 noon
(Eastern Time) on the related Settlement Date (whether as a result of a Security
Issuance Failure or otherwise), then subject to the exercise by Purchaser of its
rights set forth in Section 4(c), the Completion Fee relating to such
Participation Certificate shall be reduced on each day during the period from
the Settlement Date to (but not including) the earlier of (x) the date of
Delivery of such Security, and (y) the date of satisfaction of the obligations
of Seller pursuant to the exercise by Purchaser of any remedial election
authorized by this Section 5, by an amount equal to the Daily Completion Fee
Reduction Amount. The Completion Fee (reduced the applicable Daily Completion
Fee Reduction Amounts) relating to such Participation Certificate, if any, shall
not be payable until the end of the period specified in the preceding sentence.


(c)If a breach by Seller of this Agreement results in any Related Mortgage Loan
being a Defective Mortgage Loan on the Purchase Date of the related
Participation Certificate, Agent in its sole discretion may require that Seller
to, upon receipt of notice from Purchaser or Agent of its exercise of such
right, either (x) immediately repurchase Purchaser's beneficial ownership
interest in such Defective Mortgage Loan by remitting to Purchaser the allocable
amount paid by Purchaser for such beneficial interest plus accrued interest at
the rate specified in the related Mortgage Note on the principal amount thereof
from the date of Purchaser's purchase of such Participation Certificate to the
date of such repurchase together with any Losses suffered by Purchaser relating
to such repurchase (including, without limitation, any Losses incurred by
Purchaser resulting from adjustments to the trade required by the Takeout
Investor), or (y) deliver to Custodian a Mortgage Loan eligible to back such
Security in exchange for such Defective Mortgage Loan, which newly delivered
Mortgage Loan shall be in all respects acceptable to Agent in Agent's sole
discretion, and such newly delivered Mortgage Loan will thereupon become one of
the Related Mortgage Loans relating to the Participation Certificate. If the
aggregate principal balance of any Mortgage Loans that are accepted by Purchaser
pursuant to clause (y) of the immediately preceding sentence is less than the
aggregate principal balance of any Defective Mortgage Loan that is being
replaced by such Mortgage Loan, Seller shall remit with such Mortgage Loan to
Purchaser an amount equal to the difference between the aggregate principal
balance of the new Mortgage Loan accepted by Purchaser and the aggregate
principal balance of the Defective Mortgage Loan being replaced thereby plus
accrued interest on such Defective Mortgage Loan at the rate specified in the
related Mortgage Note on the principal amount thereof from the Purchase Date of
Purchaser's purchase of such Participation Certificate to the date of
substitution. If any Related Mortgage Loan becomes thirty (30) or more days past
due with respect to the first scheduled monthly payment due Purchaser after the
date on which such Related Mortgage Loan was originated and prior to the
Anticipated

16

--------------------------------------------------------------------------------




Delivery Date, Seller shall repurchase the beneficial interest in such Related
Mortgage Loan as if it were a Defective Mortgage Loan upon direction by Agent
given no later than one hundred twenty (120) days after the Purchase Date.


(d)No exercise by Purchaser or Agent of their respective rights under this
Section 5 shall relieve Seller of responsibility or liability for any breach of
this Agreement.






Section 6    Servicing of the Mortgage Loans; Servicer Termination; Backup
Servicer.


(a)Upon payment of the Purchase Price (subject to Section 4), Purchaser shall
own a 100% undivided beneficial interest in the servicing rights related to the
Related Mortgage Loans and all source files, documents, agreements and papers
related to servicing the Related Mortgage Loans and shall own all derivative
information created by Seller or other third party used or useful in servicing
such Mortgage Loans. Seller and Purchaser each agrees and acknowledges that a
100% undivided beneficial interest in Related Mortgage Loans shall be sold to
Purchaser on a servicing released basis, and that Purchaser is engaging and
hereby does engage Seller to provide subservicing of each Related Mortgage Loan
for the benefit of Purchaser (and any other registered holder of the related
Participation Certificate) for a term of forty-five (45) days from the related
Purchase Date (subject to the termination rights provided in this Agreement,
including, without limitation, Section 6(f) of this Agreement), which term may
be extended in writing by Agent, in its sole discretion, for an additional
forty-five (45) period (each, a “Servicing Term”). If such Servicing Term is not
extended by Purchaser or if Purchaser has terminated Seller as a result of a
Servicer Termination Event, Seller shall transfer such servicing to Purchaser or
its designee at no cost or expense to Purchaser as provided in Section 6(g) of
this Agreement. Seller shall hold or cause to be held all Escrow Payments
collected with respect to the Related Mortgage Loans in segregated accounts for
the sole benefit of the Mortgagor and shall apply the same for the purposes for
which such funds were collected. If Seller should discover that, for any reason
whatsoever, it has failed to perform fully its servicing obligations with
respect to the Related Mortgage Loans, Seller shall promptly notify Purchaser.


For so long as a Participation Certificate is outstanding, Seller shall neither
assign, encumber or pledge its obligation to subservice the Related Mortgage
Loans in whole or in part, nor delegate its rights or duties under this
Agreement without the prior written consent of Agent, the granting of which
consent shall be in the sole discretion of Agent. Seller hereby acknowledges and
agrees that (i) Purchaser is entering into this Agreement in reliance upon
Seller's representations as to the adequacy of its financial standing, servicing
facilities, personnel, records, procedures, reputation and integrity, and the
continuance thereof; and (ii) Seller's engagement hereunder to provide mortgage
servicing for the benefit of Purchaser (and any other registered holder of the
Participation Certificate) is intended by the parties to be a “personal service
contract” and Seller is hereunder intended by the parties to be an “independent
contractor”.
(b)(i) Seller shall subservice and administer the Related Mortgage Loans
relating to a Participation Certificate on behalf of Purchaser in accordance
with Accepted Servicing Practices. Seller shall have no right to modify or alter
the terms of any Related Mortgage Loan or consent to the modification or
alteration of the terms of any Related Mortgage Loan except in Strict Compliance
with the related Agency Program. Seller shall at all times maintain accurate and
complete records of its servicing of the Related Mortgage Loans, and Agent may,
at any time during Seller's business hours on reasonable notice, examine and
make copies of such Servicing Records. Seller agrees that Purchaser is the 100%
beneficial owner of all Servicing Records relating to the Related Mortgage
Loans. Seller covenants to hold such Servicing Records for the benefit of
Purchaser and to safeguard such Servicing Records and to deliver them promptly
to Agent or its designee (including the Custodian) at Agent's request or
otherwise as required by operation of this Section 6.


(ii) If Delivery of a Security is not made to Purchaser on or before the
Anticipated Delivery Date, Seller shall deliver to Purchaser monthly reports
regarding the status of those Related Mortgage Loans for which a Security has
not yet been issued, which reports shall include, but shall not be limited to, a
description of those Related Mortgage Loans in default for more than thirty (30)
days, and such other circumstances with

17

--------------------------------------------------------------------------------




respect to any Related Mortgage Loans (whether or not such Related Mortgage
Loans are included in the foregoing list) that could materially adversely affect
any of such Related Mortgage Loans, Purchaser's beneficial interest in such
Related Mortgage Loans or the collateral securing any of such Related Mortgage
Loans. Seller shall deliver such a report to Purchaser on the last day of each
month until (i) Delivery of the related Security to Purchaser or (ii) the
exercise by Purchaser of any remedial election pursuant to Section 5. In no
event shall Seller delegate any of its subservicing duties hereunder to any
other Person without first obtaining the prior written consent of Purchaser.


At the time of the delivery of the related monthly report required to be
delivered to Purchaser pursuant to Section 10(b)(iii), and as requested by
Purchaser or Agent from time to time, Seller shall furnish to Purchaser and
Agent reports in form and scope satisfactory to Agent, setting forth (i) data
regarding the performance of the individual Mortgage Loans, (ii) a summary
report of all Related Mortgage Loans serviced by the Seller and originated
pursuant to an Agency Guide, HUD and/or FHA guidelines (on a portfolio basis),
in each case, for the immediately preceding month, including, without
limitation, all collections, delinquencies, defaults, defects, claim rates,
losses and recoveries, and (iii) any other information reasonably requested by
Purchaser or Agent.
(c)Seller, as servicer, shall establish and maintain a separate custodial
account (the “Custodial Account”) with Bank entitled “Seller Custodial Account,
for the benefit of Barclays Bank PLC and its assignees under the Mortgage Loan
Participation Purchase and Sale Agreement dated as of March 25, 2011” and shall
deposit into such account in the form received within two (2) Business Days'
receipt thereof, with any necessary endorsements, all collections received in
respect of the Related Mortgage Loans relating to Participation Certificates
purchased by Purchaser hereunder, and such amounts shall be deposited or
credited irrespective of any right of setoff or counterclaim arising in favor of
Seller (or any third party claiming through it) under any other agreement or
arrangement. Seller shall deliver, or cause Bank to deliver, to Purchaser, daily
account statements in respect of the Custodial Account. The Custodial Account
shall be subject to the terms and conditions of the Custodial Account Control
Agreement.


(d)Amounts deposited in the Custodial Account with respect to any Related
Mortgage Loan relating to Participation Certificates purchased by Purchaser
hereunder shall be held for the benefit of Purchaser and shall be released only
as follows:


(i)Except as otherwise provided in Section 6(d)(ii), amounts deposited in the
Custodial Account shall be released to Seller upon either (x) the Settlement
Date (unless there is a Securities Issuance Failure), (y) if earlier, on the
date required by the Applicable Agency Guide or (z) at any time, subject to the
restrictions set forth in Section 6(d)(i)(A) and Section 6(d)(ii); provided,
that Agent shall have the right to block such withdrawals at any time by
providing written notice thereof to Seller and Bank in accordance with the terms
of the Custodial Account Control Agreement.


(A)Seller shall have the right to withdraw from the Custodial Account up to
$25,000 in the aggregate on any day without Purchaser's prior written consent,
which consent may be given or withheld by Purchaser in its sole discretion and a
copy of which shall be delivered by Purchaser to the Bank (the “Daily Withdrawal
Limit”). If, on any day, the amounts on deposit in the Custodial Account exceed
$25,000 (such excess amounts, the “Excess Funds”), unless Purchaser shall have
consented to Seller's withdrawal as provided in the foregoing sentence, Seller
shall cause the Bank to disburse such Excess Funds to Purchaser, which amounts
shall be applied by Purchaser in the following order of priority (i) to reduce
the Purchase Price for the Related Participation Certificate or the Completion
Fee and (ii) to reduce any outstanding fees or expenses due and owing by Seller
to Purchaser hereunder.


(B)Notwithstanding the foregoing, all amounts relating to Participation
Certificates purchased by Purchaser hereunder and deposited in the Custodial
Account shall be released to Seller upon the Settlement Date of the related
Security (unless there is a Securities Issuance

18

--------------------------------------------------------------------------------




Failure) only if, and to the extent that, the amounts due and payable to
Purchaser hereunder have been set-off against the Purchase Price for the Related
Participation Certificate or the Completion Fee. The amounts paid to Seller (if
any) pursuant to this Section 6(d)(i) shall constitute Seller's sole
compensation for subservicing the Related Mortgage Loans as provided in this
Section 6.


(ii)If the servicing of the Related Mortgage Loans is transferred to a Successor
Servicer either under the circumstances set forth in Section 6(f) or otherwise,
all amounts deposited in the Custodial Account shall be paid to Purchaser
promptly upon such transfer.


(iii)If a Security is not issued solely as a result of a Security Issuance
Failure during the month in which the related Settlement Date occurs, in any
period thereafter during which Seller remains as subservicer, all amounts
deposited in the Custodial Account shall be released only in accordance with
Agent's written instructions.


(e)Purchaser (or any other registered holder of the Related Participation
Certificate) shall be entitled to effect termination of Seller's subservicing
rights and obligations respecting the affected Related Mortgage Loans in the
event any of the following circumstances or events (“Servicing Termination
Events”) occur and are continuing:


(i)any failure by Seller to remit to Purchaser (or other registered holder of
the Participation Certificate) when due any payment required to be made under
the terms of this Agreement or such Participation Certificate; or


(ii)failure by Seller duly to observe or perform in any material respect any of
Seller's other covenants or agreements set forth in this Agreement or in the
Custodial Agreement which continues unremedied for a period of two (2) Business
Days of the earlier of (x) Seller's receipt of written notice from Purchaser,
Agent or Custodian of such breach or (y) the date on which Seller obtains notice
or knowledge of the facts giving rise to such breach; or


(iii)any representation, warranty or certification made or deemed made herein or
in the Custodial Agreement by Seller or any certificate furnished to Purchaser
pursuant to the provisions thereof, shall prove to have been false or misleading
in any material respect as of the time made or furnished; or


(iv)an Act of Insolvency occurs; or


(v)Seller ceases to meet the qualifications for maintaining all Approvals, such
Approvals are revoked or such Approvals are modified in a manner materially
adverse to Seller; or


(vi)Seller attempts to assign its right to servicing compensation hereunder or
to resell an ownership interest in a Related Mortgage Loan in a manner
inconsistent with the terms hereof, or Seller attempts without the consent of
Agent to sell or otherwise dispose of all or substantially all of its Property
or assets or to assign, encumber or pledge its obligation to subservice the
Related Mortgage Loans in whole or in part, or delegate its rights or duties
under this Agreement (to other than a subservicer) without the prior written
consent of Agent, the granting of which consent shall be in the sole discretion
of Agent; or


(vii)Seller or any of its Affiliates fails to operate or conduct its business
operations or any material portion thereof in the ordinary course, or Seller
experiences any other Material Adverse Effect; or


(viii)Seller ceases to be a member of MERS in good standing for any reason
(unless MERS is no longer acting in such capacity) or Seller shall fail to enter
into the Electronic Tracking Agreement with the Purchaser; or



19

--------------------------------------------------------------------------------




(ix)A default by Seller or any of its Affiliates or Subsidiaries shall have
occurred and be continuing beyond the expiration of any applicable cure periods
under any material agreement (including, without limitation, the Program
Documents and the MRA Program Documents) or obligation entered into between such
Person and Purchaser or any of its Affiliates; or


(x)failure by the Seller to be in compliance with the “doing business” or
licensing laws of any jurisdiction where a Mortgaged Property is located; or


(xi)in the event of a Security Issuance Failure; or


(xii)Seller or any of its Affiliates or Subsidiaries shall be in default under,
or fail to perform as requested under, or shall otherwise breach, beyond any
applicable cure period, the (i) the terms of any warehouse, credit, repurchase,
line of credit, financing or other similar agreement relating to any
Indebtedness between Seller or any of its Affiliates or Subsidiaries, on the one
hand, and any Person, on the other, which default or failure entitles any party
to require acceleration or prepayment of any Indebtedness thereunder; (ii) any
payment obligation under any other material agreement between Seller or any of
its Affiliates or Subsidiaries, on the one hand, and any Person, on the other
(it being understood that an agreement is material if the payment obligations
thereunder exceed $1,000,000 in the aggregate, over the term of such agreement).


(xiii)A Change in Control of Seller shall have occurred that has not been
approved by Agent.


(f)Purchaser, in its sole discretion, may terminate Seller's rights and
obligations as subservicer of the affected Related Mortgage Loans and require
Seller to deliver the related Servicing Records to Purchaser or its designee
upon the occurrence of (i) a Servicing Termination Event, (ii) Seller's failure
to comply with any of its obligations set forth in Section 5(c), or (iii)
Seller's breach of Sections 9(a)(xi) or 9(b)(xi), by delivering written notice
to Seller requiring such termination. Such termination shall be effective upon
Seller's receipt of such written notice; provided, that Seller's subservicing
rights shall be terminated immediately upon the occurrence of any event
described in Section 6(e)(iv), regardless of whether notice of such event shall
have been given to or by Purchaser or Seller. Upon any such termination, all
authority and power of Seller respecting its rights to subservice and duties
under this Agreement relating thereto, shall pass to and be vested in the
Successor Servicer appointed by Purchaser and Purchaser is hereby authorized and
empowered to transfer such rights to subservice the Related Mortgage Loans for
such price and on such terms and conditions as Purchaser shall reasonably
determine; provided, that to the extent the Applicable Agency proceeds to issue
a Security with respect to the Related Mortgage Loans, Purchaser shall convey
the servicing rights and the rights to subservice such Mortgage Loans in
accordance with such Applicable Agency's instructions. Seller shall promptly
take such actions and furnish to Purchaser such documents that Purchaser deems
necessary or appropriate to enable Purchaser to obtain a Security backed by such
Mortgage Loans or to enforce such Mortgage Loans, as appropriate, and shall
perform all acts and take all actions so that the Related Mortgage Loans and all
files and documents relating to such Mortgage Loans held by Seller, together
with all escrow amounts relating to such Mortgage Loans, are delivered to
Successor Servicer, including but not limited to preparing, executing and
delivering to the Successor Servicer any and all documents and other
instruments, placing in the Successor Servicer's possession all Servicing
Records pertaining to such Mortgage Loans and doing or causing to be done, all
at Seller's sole expense. To the extent that the approval of the Applicable
Agency is required for any such sale or transfer, Seller shall fully cooperate
with Purchaser to obtain such approval. All amounts paid by any purchaser of
such rights to service or subservice the Related Mortgage Loans shall be the
Property of Purchaser. The subservicing rights required to be delivered to
Successor Servicer in accordance with this Section 6(f) shall be delivered free
of any servicing rights in favor of Seller or any third party (other than
Purchaser) and free of any title, interest, lien, encumbrance or claim of any
kind of Seller other than record title to the Mortgages relating to the Related
Mortgage Loans. No exercise by Purchaser of its rights under this Section 6(f)
shall relieve Seller of responsibility or liability for any breach of this
Agreement.


(g)With respect to the Servicing Files and the physical and contractual
servicing of each Mortgage Loan to the extent in the possession of Seller,
Seller shall deliver such Servicing Files and the physical and contractual
servicing to Purchaser or its designee upon the expiration of the Servicing Term
(unless such Servicing Term is renewed

20

--------------------------------------------------------------------------------




by Purchaser) or the termination of the Seller as subservicer pursuant to this
Section 6. Seller's transfer of the servicing rights, Servicing Files and the
physical and contractual servicing under this Section 6(g) shall be in
accordance with customary standards in the industry including the transfer of
the gross amount of all escrows held for the related Mortgagors (without
reduction for unreimbursed advances or “negative escrows”).


(h)The Agent, in its sole discretion, may appoint a backup servicer at any time
during the term of this Agreement. In such event, Seller shall commence monthly
delivery to such backup servicer of the servicing information required to be
delivered to Purchaser pursuant to Section 6(b)(ii) and any other information
reasonably requested by backup servicer, all in a format that is reasonably
acceptable to such backup servicer. Seller shall pay all costs and expenses of
such backup servicer, including, but not limited to all fees of such backup
servicer in connection with the processing of such information and the
maintenance of a servicing file with respect to the Related Mortgage Loans.
Seller shall cooperate fully with such backup servicer in the event of a
transfer of servicing hereunder and will provide such backup servicer with all
documents and information necessary for such backup servicer to assume the
servicing of the Related Mortgage Loans.




Section 7    Transfers of Participation Certificates and Securities by
Purchaser. Purchaser may, in its sole discretion and without the consent of
Seller, sell, assign or otherwise transfer all of its right, title and interest
or grant a security interest in any Participation Certificate, any Mortgage
Note, Mortgage and Assignment of Mortgage and the related servicing rights, each
Security in respect thereof of which Delivery is made to Purchaser and all
rights of Purchaser under this Agreement (including, but not limited to, the
Custodial Account) in respect of such Participation Certificate, any Mortgage
Note, Mortgage, Assignment of Mortgage and such Security, to any person (an
“Assignee”), subject only to an obligation on the part of the Assignee to
deliver each such Security to the Takeout Investor or to Purchaser to permit
Purchaser or its designee to make delivery thereof to the Takeout Investor.
Assignment by Purchaser of a Participation Certificate and the related servicing
rights as provided in this Section 7 will not release Purchaser from its
obligations otherwise under this Agreement.


Without limitation of the foregoing, an assignment of a Participation
Certificate and the related servicing rights to an Assignee, as described in
this Section 7, shall be effective upon delivery of the Participation
Certificate to the Assignee or its designee, together with a duly executed
Assignment substantially in the form of Exhibit E (with a copy to Seller).
Section 8    Record Title to Mortgage Loans; Intent of Parties; Security
Interest.


(a)From and after the issuance and delivery of the Related Participation
Certificate, and subject to the remedies of Purchaser in Section 5, Seller as
subservicer shall remain the last named payee or endorsee of each Mortgage Note
and the mortgagee or assignee of record of each Mortgage (except with respect to
any MERS Mortgage Loan) and shall retain only record title to the Mortgages (and
not an equitable interest) in the Related Mortgage Loan, all for the benefit of
Purchaser for the sole purpose of facilitating the subservicing of such Mortgage
Loan and the issuance of a Security backed by such Mortgage Loan. Where Seller
has appointed Freddie Mac as Custodian, the parties hereto acknowledge that the
Mortgage Notes acquired hereunder have been deposited with Freddie Mac to
facilitate the issuance of Freddie Mac Securities with respect thereto and that
prior to such issuance Freddie Mac is holding such Mortgage Notes as Custodian
for Purchaser.


(b)Seller shall maintain a complete set of books and records for each Related
Mortgage Loan which shall be clearly marked to reflect the beneficial ownership
interest in each Related Mortgage Loan of the holder of the Related
Participation Certificate. Seller shall notify MERS of the beneficial ownership
interest of Purchaser in each MERS Mortgage Loan through the MORNET system or
any other comparable system acceptable to MERS.


(c)Purchaser and Seller confirm that the transactions contemplated herein are
intended to be sales of the Participation Certificates by Seller to Purchaser
rather than borrowings secured by the Participation Certificates. In the event,
for any reason, any transaction is construed by any court or regulatory
authority as a borrowing rather than as a sale, Seller and Purchaser intend that
Purchaser or its Assignee, as the case may be, shall have a perfected first
priority security interest in the Participation Certificates, and all of
Seller's interest in all of the servicing rights

21

--------------------------------------------------------------------------------




with respect to the Related Mortgage Loans, the Custodial Account and all
amounts on deposit therein, the Related Mortgage Loans subject to each
Participation Certificate, all documents, records (including Servicing Records),
instruments and data evidencing the Related Mortgage Loans and the servicing
thereof, the Securities to be issued as contemplated hereunder, all principal
and interest collected thereon and all proceeds thereof, the Takeout Commitments
and the proceeds of any and all of the foregoing (collectively, the
“Collateral”), free and clear of adverse claims. In such case, Seller shall be
deemed to have hereby granted to Purchaser or its Assignee, as the case may be,
a first priority security interest in and lien upon the Collateral, free and
clear of adverse claims. In such event, this Agreement shall constitute a
security agreement, the Custodian shall be deemed to be an independent custodian
for purposes of perfection of the security interest herein granted to Purchaser,
and Purchaser or each such Assignee shall have all of the rights of a secured
party under applicable law.


Upon request of Purchaser, Seller shall prepare and deliver to MERS an
Assignment of Mortgage from MERS to Purchaser or its designee. Upon due
execution by MERS, Seller shall cause such Assignment of Mortgage to be recorded
in the public land records upon request of Purchaser. Purchaser shall bear the
costs and expenses associated with the preparation, delivery and recordation of
any such Assignments of Mortgage; provided, however, that Seller shall bear such
costs and expenses after the occurrence of a Servicing Termination Event.




Section 9    Representations and Warranties.


(a)Seller hereby represents and warrants to Purchaser and Agent as of the date
hereof and with the respect to the Related Mortgage Loans as of the date of each
issuance and delivery of a Participation Certificate that:
(i)Seller is solvent and will not be rendered insolvent by any transaction
contemplated by this Agreement and, after giving effect to each such
transaction, Seller will not be left with an unreasonably small amount of
capital with which to engage in its business. Seller does not intend to incur,
nor believes that it has incurred, debts beyond its ability to pay such debts as
they mature. Seller is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Seller or any of its assets.


(ii)The consideration received by Seller upon the sale of each Participation
Certificate will constitute reasonably equivalent value and fair consideration
for the beneficial ownership interest in the Mortgage Loans evidenced by that
Participation Certificate;


(iii)Seller is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and it has qualified to do
business in each jurisdiction in which it is legally required to do so. Seller
has the power and authority under its certificate of formation, operating
agreement and applicable law to enter into this Agreement and the Program
Documents and to perform all acts contemplated hereby and thereby or in
connection herewith and therewith; this Agreement, the Program Documents and the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action and do not require any additional approvals or consents or
other action by, or any notice to or filing with, any Person other than any that
have heretofore been obtained, given or made;


(iv)The consummation of the transactions contemplated by this Agreement and the
Custodial Agreement are in the ordinary course of business of Seller and will
not conflict with, result in the breach of or violate any provision of the
certificate of formation or operating agreement of Seller or result in the
breach of any provision of, or conflict with or constitute a default under or
result in the acceleration of any obligation under, any agreement, indenture,
loan or credit agreement or other instrument to which Seller, the Related
Mortgage Loans or any of Seller's Property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which
Seller, the Related Mortgage Loans or Seller's Property is or may be subject to.
Without limiting the generality of the foregoing, the consummation of the
transactions contemplated herein or therein will not violate any policy,
regulation or guideline of the FHA or VA or result in the voiding or reduction
of the FHA insurance, VA guarantee or any other insurance or guarantee in
respect

22

--------------------------------------------------------------------------------




of any Mortgage Loan, or otherwise render such Mortgage Loans, individually or
in the aggregate, ineligible (pursuant to the applicable Agency Guide or
otherwise) for inclusion in a pool of mortgages supporting a Security, and such
FHA insurance or VA guarantee is in full force and effect or shall be in full
force and effect as required by the applicable Agency Guide;


(v)No practice, procedure or policy employed or proposed to be employed by
Seller in the conduct of its businesses violates any law, regulation, judgment,
agreement, regulatory consent, order or decree applicable to it which, if
enforced, would result in a Material Adverse Effect.


(vi)This Agreement, the Custodial Agreement and every document to be executed by
Seller in connection with this Agreement is and will be legal, valid, binding
and subsisting obligations of Seller, enforceable in accordance with their
respective terms, except that (A) the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors' rights generally and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;


(vii)No consent, license, approval or authorization from, or registration,
filing or declaration with, any regulatory body, administrative agency or other
governmental instrumentality, nor any consent, approval, waiver or notification
of any creditor, lessor or other non‑governmental Person, is required in
connection with the execution, delivery and performance by Seller or its Parent
Company, if any, of this Agreement or any other Program Document, other than any
that have heretofore been obtained, given or made


(viii)Seller has not sold, assigned, transferred, pledged or hypothecated any
interest in any Participation Certificate or Related Mortgage Loan to any person
other than any sale, assignment, transfer, pledge or hypothecation that is
released in conjunction with the sale to Purchaser pursuant to the Master
Repurchase Agreement or hereunder, and upon delivery of a Participation
Certificate to Purchaser, Purchaser will be the sole owner thereof, free and
clear of any lien, claim or encumbrance other than those arising under this
Agreement;


(ix)Neither this Agreement nor any representations and warranties or information
relating to Seller that Seller has delivered or caused to be delivered to
Purchaser, including, but not limited to, all documents related to this
Agreement, the Custodial Agreement or Seller's financial statements, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements made therein or herein in light of the
circumstances under which they were made, not misleading. Since the furnishing
of such documents or information, there has been no change, nor any development
or event involving a prospective change that would render any of such documents
or information untrue or misleading in any material respect;


(x)There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, or before or by any court, public board or body pending or, to Seller's
knowledge, threatened against or affecting Seller (or, to Seller's knowledge,
any basis therefor) wherein an unfavorable decision, ruling or finding would
adversely affect the validity or enforceability of this Agreement, the Custodial
Agreement or any agreement or instrument to which Seller is a party and which is
used or contemplated for use in the consummation of the transactions
contemplated hereby, would adversely affect the proceedings of Seller in
connection herewith or would or could materially and adversely affect Seller's
ability to carry out its obligations hereunder;


(xi)Seller has all requisite Approvals;


(xii)The Custodian is an eligible custodian under each Agency Guide and each
Agency Program, and is not an Affiliate of Seller;


(xiii)The Bank is not an Affiliate of Seller;

23

--------------------------------------------------------------------------------




(xiv)The Agreement and the Custodial Agreement, any other document contemplated
hereby or thereby and each transaction have not been entered into fraudulently
by Seller hereunder or the Custodian, or with the intent to hinder, delay or
defraud any creditor or Purchaser;


(xv) Neither Seller nor any of its Subsidiaries is required to be registered as
an “investment company” as defined under the Investment Company Act or as an
entity under the control of an entity required to be registered as an
“investment company” as defined under the Investment Company Act;


(xvi)[Reserved];


(xvii)Seller has not received from any Agency a notice of extinguishment or a
notice indicating material breach, default or material non-compliance which the
Agent reasonably determines may entitle an Agency to terminate, suspend,
sanction or levy penalties against the Seller, or a notice from any Agency, HUD,
FHA or VA indicating any adverse fact or circumstance in respect of Seller which
the Agent reasonably determines may entitle such Agency, HUD, FHA or VA, as the
case may be, to revoke any Approval or otherwise terminate, suspend Seller as an
Agency approved issuer or servicer, or with respect to which such adverse fact
or circumstance has caused any Agency, HUD, FHA or VA, as the case may be, to
terminate Seller, without any subsequent rescission thereof in such notice; and


(xviii)Seller has submitted the original Mortgage in respect of each Mortgage
Loan for recordation in the appropriate public recording office in the
applicable jurisdictions wherein such recordation is necessary to perfect the
lien thereof as against creditors the related Mortgagor.


(b)Seller hereby represents and warrants to Purchaser and Agent with respect to
each Related Mortgage Loan as of the Purchase Date for the Related Participation
Certificate that:


(i)Such Mortgage Loan was, immediately prior to the sale to Purchaser of the
Related Participation Certificate, owned solely by Seller, is not subject to any
lien, claim or encumbrance, including, without limitation, any such interest
pursuant to a loan or credit agreement for warehousing mortgage loans, and was
originated or acquired by Seller from an Originator, underwritten and serviced
in Strict Compliance and at all times remain in compliance with all applicable
law and regulations, including without limitation the Federal Truth-in-Lending
Act, the Real Estate Settlement Procedures Act, regulations issued pursuant to
any of the aforesaid, and any and all rules, requirements, guidelines and
announcements of the Applicable Agency, and, as applicable, the FHA and VA, as
the same may be amended from time to time;


(ii)The improvements on the land securing such Mortgage Loan are and will be
kept insured at all times by responsible insurance companies reasonably
acceptable to the applicable Agency against fire and extended coverage hazards
under policies, binders or certificates of insurance with a standard mortgagee
clause in favor of Seller and its assigns, providing that such policy may not be
canceled without prior notice to Seller. Any proceeds of such insurance shall be
held in trust for the benefit of Purchaser. The scope and amount of such
insurance shall satisfy the rules, requirements, guidelines and announcements of
the Applicable Agency, and shall in all cases be at least equal to the lesser of
(A) the principal amount of such Mortgage Loan or (B) the maximum amount
permitted by applicable law, and shall not be subject to reduction below such
amount through the operation of a coinsurance, reduced rate contribution or
similar clause;


(iii)The related Mortgage is a valid first lien on the Mortgaged Property and is
covered by an attorney's opinion of title acceptable to the Applicable Agency or
by a policy of title insurance (or a binding commitment therefor) on a standard
ALTA or similar lender's form in favor of Seller and its assigns, subject only
to exceptions permitted by the applicable Agency Program. Seller shall hold for
the benefit of Purchaser such policy of title insurance, and, upon request of
Purchaser, shall immediately deliver such policy to Purchaser or to the
Custodian on behalf of Purchaser;



24

--------------------------------------------------------------------------------




(iv)Such Mortgage Loan is or will be either insured by the FHA under the
National Housing Act, guaranteed by the VA under the Servicemen's Readjustment
Act of 1944 or is or will be otherwise insured or guaranteed in accordance with
the requirements of the applicable Agency Program and is not subject to any
defect that would prevent recovery in full or in part against the FHA, VA or
other insurer or guarantor, as the case may be;


(v)Such Mortgage Loan is in Strict Compliance with the requirements and
specifications (including, without limitation, all representations and
warranties required in respect thereof) set forth in the applicable Agency
Guide;


(vi)Such Mortgage Loan conforms in all respects with all requirements of the
Takeout Commitment applicable to the Security to be backed by such Mortgage Loan
and such Takeout Commitment is subject to a Trade Assignment in favor of BCI.
Each Takeout Commitment is valid and enforceable as against the related Takeout
Investor and Seller has no knowledge that Takeout Investor will not be able to
perform under the terms of such Takeout Commitment;


(vii)Such Mortgage Loan is a MERS Designated Mortgage Loan;


(viii)A MIN has been assigned by MERS and such MIN is accurately provided on the
schedule of Mortgage Loans attached to the Related Participation Certificate;


(ix)Seller has not received any notice of liens or legal actions with respect to
such Mortgage Loan and no such notices have been electronically posted by MERS;


(x)Such Mortgage Loan is being serviced by a mortgage sub-servicer having all
Approvals necessary to make such Mortgage Loan eligible to back a Security;


(xi)Such Mortgage Loan is eligible for sale to, securitization by or guarantee
by the Applicable Agency, and fully complies with all of the terms and
conditions, including any covenants, representations and warranties, in the
applicable Agency Guide;


(xii)No servicing agreement has been entered into with respect to the Mortgage
Loan, or any such servicing agreement has been terminated and there are no
restrictions, contractual or governmental, which would impair the ability of
Purchaser or Purchaser's designees from servicing the Mortgage Loans;


(xiii)The Purchase Price of the Participation Certificate to which such Mortgage
Loan relates, when added to the Aggregate MRA Purchase Price and the Aggregate
EPF Purchase Price, does not exceed, the Maximum Aggregate Purchase Price;


(xiv)The Mortgage Loan shall not have been thirty (30) or more days Delinquent
at any time during the twenty four (24) month period prior to the related
Purchase Date; and


(xv)Such Mortgage Loan is not a Restricted Mortgage Loan.
The representations and warranties of Seller in this Section 9 are unaffected by
and supersede any provision in any endorsement of any Related Mortgage Loan or
in any assignment with respect to such Mortgage Loan to the effect that such
endorsement or assignment is without recourse or without representation or
warranty.







25

--------------------------------------------------------------------------------




Section 10    Covenants of Seller. Seller hereby covenants and agrees with
Purchaser and Agent for so long as any Participation Certificate remains
outstanding as follows:


(a)Seller shall keep or cause to be kept in reasonable detail books and records
setting forth an account of its assets and business and, as applicable, shall
clearly reflect therein the transfer Seller's beneficial right, title and
interest in and to the Related Mortgage Loans.


(b)Seller shall deliver to Purchaser and Agent :


(i)Within ninety (90) days after the end of each fiscal year of Seller, the
consolidated audited balance sheets of Seller and its consolidated Subsidiaries,
which will be in conformity with GAAP, and the related consolidated audited
statements of income and change in equity showing the financial condition of
Seller and its consolidated Subsidiaries as of the close of such fiscal year and
the results of operations during such year, and a consolidated audited statement
of cash flows, as of the close of such fiscal year, setting forth, in each case,
in comparative form the corresponding figures for the preceding year. The
foregoing consolidated financial statements are to be reported on by, and to
carry the unqualified report (acceptable in form and content to Purchaser and
Agent) of, an independent public accountant of national standing, which shall
include KPMG LLP, PricewaterhouseCoopers LLP, Deloitte LLP, and any other
similarly situated independent public account;


(ii)Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Seller, unaudited consolidated balance sheets
and consolidated statements of income and changes in equity and unaudited
statement of cash flows, all to be in a form acceptable to Purchaser and Agent,
showing the financial condition and results of operations of Seller and its
consolidated Subsidiaries on a consolidated basis as of the end of each such
quarter and for the then elapsed portion of the fiscal year, setting forth, in
each case, in comparative form the corresponding figures for the corresponding
periods of the preceding fiscal year, certified by a financial officer of Seller
(acceptable to Purchaser and Agent) as presenting fairly the financial position
and results of operations of Seller and its consolidated Subsidiaries and as
having been prepared in accordance with GAAP consistently applied, in each case,
subject to normal year-end audit adjustments;


(iii)Within forty-five (45) days after the end of each month, consolidated
unaudited balance sheets and consolidated statements of income and changes in
equity and unaudited statement of cash flows, all to be in a form acceptable to
Purchaser and Agent, showing the financial condition and results of operations
of Seller and its consolidated Subsidiaries on a consolidated basis as of the
end of each such month and for the then elapsed portion of the fiscal year,
setting forth, in each case, in comparative form the corresponding figures for
the corresponding month of the preceding fiscal year, certified by a financial
officer of Seller (acceptable to Purchaser and Agent) as presenting fairly the
financial position and results of operations of Seller and its consolidated
Subsidiaries and as having been prepared in accordance with GAAP consistently
applied, in each case, subject to normal year-end audit adjustments;


(iv)Promptly upon receipt thereof, a copy of each other report submitted to
Seller by its independent public accountants in connection with any annual,
interim or special audit of Seller;


(v)Promptly upon becoming aware thereof, notice of (i) the commencement of, or
any determination in, any legal, judicial or regulatory proceedings, (ii) any
dispute between Seller or its Parent Company and any governmental or regulatory
body, (iii) any event or condition, which, in any case of (i) or (ii), if
adversely determined, would constitute a Material Adverse Effect;


(vi)Promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by its Parent Company, Seller or any
of Seller's consolidated Subsidiaries in a general mailing to their respective
stockholders and of all reports and other material (including copies of all
registration statements under the Securities Act of 1933, as amended) filed by
any of them with any securities exchange or with the SEC or any governmental
authority succeeding to any or all of the functions of the SEC;

26

--------------------------------------------------------------------------------




(vii)Promptly upon becoming available, copies of any press releases issued by
its Parent Company or Seller and copies of any annual and quarterly financial
reports and any reports on Form H-(b)12 which its Parent Company or Seller may
be required to file with the SEC, the FDIC or the OTS or comparable reports
which a Parent Company or Seller may be required to file with the SEC, the FDIC
or the OTS or any other federal banking agency containing such financial
statements and other information concerning such Parent Company's or Seller's
business and affairs as is required to be included in such reports in accordance
with the rules and regulations of the SEC, the OTS, the FDIC or such other
banking agency, as may be promulgated from time to time;


(viii)Such supplements to the aforementioned documents and such other
information regarding the operations, business, affairs and financial condition
of its Parent Company, Seller or any of Seller's consolidated Subsidiaries as
Purchaser or Agent may request;


(ix)Prior to the first Purchase Date hereunder and at the promptly request of
Purchaser and Agent at any time thereafter, a copy of an Officer's Certificate
in the form attached hereto as Exhibit G together with (1) the certificate of
formation of Seller and any amendments thereto, certified by the Secretary of
State of Seller's state of formation, (2) a copy of Seller's operating
agreement, together with any amendments thereto, (3) a copy of the resolutions
adopted by Seller's Board of Directors authorizing Seller to enter into this
Agreement and the Custodial Agreement and authorizing one or more of Seller's
officers to execute the documents related to this Agreement and the Custodial
Agreement and (4) an opinion of Seller's counsel as to such matters as Purchaser
or Agent may reasonably request (including, without limitation, with respect to
Purchaser's first priority lien on and perfected security interest in the
Related Mortgage Loans, a no material litigation, non-contravention,
enforceability and corporate opinion with respect to Seller, an opinion that
each sale of a Participation Certificate hereunder constitutes a legal true
sale, an opinion with respect to the inapplicability of the Investment Company
Act to Seller and its Subsidiaries, an opinion that this Agreement constitutes a
“securities contract” within the meaning of the Bankruptcy Code and an opinion
that no transaction constitutes an avoidable transfer under Section 546(f) of
the Bankruptcy Code, in form and substance acceptable to Purchaser and Agent in
their discretion and from nationally recognized counsel acceptable to Purchaser
and Agent in their sole reasonable discretion. In addition, on each Purchase
Date hereunder, Seller shall provide to Purchaser an Officer's Certificate in
the form attached hereto as Exhibit H; and


(x)Prior to the first Purchase Date hereunder, evidence that all other actions
necessary or, in the opinion of Agent, desirable to perfect and protect
Purchaser's interest in the Related Mortgage Loans and other Collateral have
been taken, including, without limitation, duly executed and filed Uniform
Commercial Code financing statements on Form UCC-1.


(xi)Prior to the first Purchase Date hereunder with respect to a Fannie Mae
Participation Certificate, Purchaser shall have received the Fannie Mae
Agreement, duly executed and delivered by the parties thereto and in full force
and effect, free of any modification, breach or waiver. Prior to the first
Purchase Date hereunder with respect to a Freddie Mac Participation Certificate,
Purchaser shall have received the Freddie Mac Agreement, duly executed and
delivered by the parties thereto and in full force and effect, free of any
modification, breach or waiver.


Seller's obligation to deliver any report or other document under this Section
10(b) shall be deemed to have been satisfied if, and as of the date, such report
or other document is filed with the SEC pursuant to the SEC's Electronic Data
Gathering & Analysis Recovery system.
(c)Neither Seller nor any Affiliate thereof will acquire at any time any
Participation Certificate or any other economic interest in or obligation with
respect to any Related Mortgage Loan except for the subservicing rights relating
thereto and record title to the Mortgage relating to any Related Mortgage Loan.


(d)Seller shall pay to Purchaser the following fees:

27

--------------------------------------------------------------------------------




(i)As a condition precedent to the closing and effectiveness of this Agreement,
if not otherwise paid pursuant to the Master Repurchase Agreement, Seller shall
remit the Structuring Fee to the Purchaser on the Effective Date (as defined in
the Master Repurchase Agreement).


(ii)Seller shall pay to Purchaser on the last Business Day of such quarter or
Termination Date, as applicable, the Non-Utilization Fee if required under
Section 2 of the Pricing Side Letter.


(iii)All payments shall be made to Purchaser in U.S. dollars, in immediately
available funds, without deduction, setoff or counterclaim. Purchaser may, in
its sole discretion, net the Structuring Fee and any Non-Utilization Fee from
the proceeds of any Purchase Price paid by Purchaser to Seller.


(e)Seller will be solvent at all relevant times prior to, and will not be
rendered insolvent by, any sale of a Participation Certificate to Purchaser.


(f)Seller will not sell any Participation Certificate to Purchaser with any
intent to hinder, delay or defraud any of Seller's creditors.


(g)Seller shall take all necessary actions to maintain its Approvals at all
times during the term of this Agreement. If, for any reason, Seller ceases to
maintain such Approvals, Seller shall so notify Purchaser immediately.


(h)Seller shall (i) maintain all licenses, permits or other approvals necessary
for Seller to conduct its business and to perform its obligations under the
Program Documents, (ii) remain in good standing under, and comply in all
material respects with, all laws of each state in which it conducts business or
any Mortgaged Property is located, and (iii) conduct its business in compliance
in all material respects with applicable law.


(i)Seller shall, upon request of Purchaser or Agent, promptly execute and
deliver to Purchaser all such other and further documents and instruments of
transfer, conveyance and assignment, and shall take such other action as
Purchaser or Agent may require more effectively to transfer, convey, assign to
and vest in Purchaser and to put Purchaser in possession of the property to be
transferred, conveyed, assigned and delivered hereunder and otherwise to carry
out more effectively the intent of the provisions under this Agreement.


(j)The Seller is a member of MERS in good standing and current in the payment of
all fees and assessments imposed by MERS, and has complied with all rules and
procedures of MERS. In connection with the assignment of any Related Mortgage
Loan registered on the MERS System, the Seller agrees that at the request of the
Purchaser or Agent it will, at the Seller's own cost and expense, cause the MERS
System to indicate that a beneficial interest in such Mortgage Loan has been
transferred to the Purchaser in accordance with the terms of this Agreement by
including in MERS' computer files (a) the code in the field which identifies the
specific owner of the Related Mortgage Loans and (b) the code in the field “Pool
Field” which identifies the series in which such Mortgage Loans were sold. The
Seller further agrees that it will not alter codes referenced in this paragraph
with respect to any Related Mortgage Loan at any time that such Mortgage Loan is
subject to this Agreement, and the Seller shall retain its membership in MERS at
all times during the term of this Agreement.


(k)Subject to the limits contained in the Pricing Side Letter and the MRA
Pricing Side Letter, Seller will permit Purchaser, Agent or their respective
agents or designees to perform due diligence reviews on the Related Mortgage
Loans subject to each Participation Certificate purchased up to the Due
Diligence Review Percentage and within thirty (30) days following the related
Purchase Date. Seller shall cooperate in all respects with such diligence and
shall provide Purchaser, Agent or their respective agents or designees with all
loan files and other information (including, without limitation, Seller's
quality control procedures and results) reasonably requested by Purchaser, Agent
or their respective agents or designees. Purchaser shall bear all costs and
expenses associated with such due diligence identified in this Section 10(k).


(l)Seller shall at all times maintain an Error Rate as set forth in the Pricing
Side Letter.

28

--------------------------------------------------------------------------------




(m)Seller shall comply with the following financial covenants:


(i)Seller's Tangible Net Worth shall at all times exceed $150,000,000;


(ii)the ratio of Seller's total Indebtedness to Tangible Net Worth shall not at
any time exceed 12:1; and


(iii)Seller's Liquidity shall not be less than $20,000,000 as of the last day of
any calendar month.


(n)Seller shall (i) at all times maintain copies of relevant portions of all
final written Agency audits, examinations, evaluations, monitoring reviews and
reports of its origination and servicing operations (including those prepared on
a contract basis for any such agency) in which there are material adverse
findings, including without limitation notices of defaults, notices of
termination of approved status, notices of imposition of supervisory agreements
or interim servicing agreements, and notices of probation, suspension, or
non-renewal, and all necessary approvals from each Agency, and (ii) provide
Agent with copies of such audits, examinations, evaluations, monitoring reviews
and reports promptly upon receipt from any Agency or agent of any Agency.


(o)Seller shall take all actions necessary to maintain its respective Approvals.


(p)Seller shall timely pay to Purchaser all fees and actual out of pocket
expenses required to be paid by Seller hereunder and under any other Program
Document to Purchaser in immediately available funds, and without deduction,
set-off or counterclaim in accordance with Purchaser's Wire Instructions.






Section 11    Term    This Agreement shall continue in effect until terminated
as to future transactions on the Termination Date; provided, that no termination
will affect the obligations hereunder as to any of the Participation
Certificates then outstanding hereunder or any Security not yet delivered to the
related Takeout Investor. Seller's obligations to indemnify Purchaser and Agent
pursuant to this Agreement and the other Program Documents shall survive the
termination hereof.


Section 12    Set-Off    In addition to any rights and remedies of Purchaser
provided by this Agreement and by law, Purchaser and its Affiliates shall have
the right, without prior notice to Seller, any such notice being expressly
waived by Seller to the extent permitted by applicable law, upon any amount
becoming due and payable (whether at the stated maturity, by acceleration or
otherwise) by Seller hereunder or under any Set Off Eligible Agreement, to
set-off and appropriate and apply against such amount (subject to any existing
limitations on recourse in connection with this Agreement) any and all Property
and deposits (general or special, time or demand, provisional or final), in any
currency, or any other credits, indebtedness or claims, in any currency, or any
other collateral (in the case of collateral not in the form of cash or such
other marketable or negotiable form, by selling such collateral in a recognized
market therefor or as otherwise permitted by law or as may be in accordance with
custom, usage or trade practice), in each case, whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by
Purchaser or any Affiliate thereof to or for the credit or the account of Seller
or any of its Subsidiaries (including, without limitation, the amount of any
accrued and unpaid Completion Fees) except and to the extent that any of the
same are held by Seller or such Subsidiary for the account of another Person.
Purchaser may also (subject to any existing limitations on recourse in
connection with this Agreement) set-off cash and all other sums or obligations
owed by Purchaser or its Affiliates to Seller or its Subsidiaries hereunder or
under any Set Off Eligible Agreement against all of Seller's obligations to
Purchaser or its Affiliates hereunder or under any Set Off Eligible Agreement,
whether or not such obligations are then due. The exercise of any such right of
set-off shall be without prejudice to Purchaser's or its Affiliate's right to
recover any deficiency. Purchaser agrees to promptly notify Seller after any
such set‑off and application made by Purchaser; provided that the failure to
give such notice shall not affect the validity of such set‑off and application.

29

--------------------------------------------------------------------------------






Section 13    Indemnification        Seller shall indemnify and hold Purchaser
and Agent harmless against any and all Losses (including, without limitation,
Losses incurred by Purchaser on account of fees paid by Purchaser to the
Applicable Agency to cause the Securities to be issued or any Losses in
connection with any indemnification by Purchaser of the Applicable Agency)
resulting from, relating to or otherwise arising in connection with the breach
or failure of Seller to perform any representation, warranty, covenant, term or
condition made or obligation to be performed by Seller under this Agreement
(including, without limitation, any failure to perform servicing obligations) in
strict compliance with the terms of this Agreement. Without prejudice to the
survival of any other agreement of Seller hereunder, the covenants and
obligations of Seller contained in this Section 13 shall survive the termination
of this Agreement.


Section 14    Exclusive Benefit of Parties; Assignment    This Agreement is for
the exclusive benefit of the parties hereto and their respective successors and
assigns and shall not be deemed to give any legal or equitable right to any
other person, including any Takeout Investor or the Custodian. In addition to
the rights of Purchaser as provided in Section 7, without any requirement for
further consent of the Seller and at no cost or expense to the Seller, each of
Purchaser and Agent may, in its sole election, assign or participate all or a
portion of its rights and obligations under this Agreement and the Program
Documents with a counterparty of Purchaser's or Agent's choice. Purchaser or
Agent shall notify Seller of any such assignment and participation and shall
maintain, for review by Seller upon written request, a register of assignees and
participants and a copy of any executed assignment and acceptance by Purchaser
or Agent and assignee (“Assignment and Acceptance”), specifying the percentage
or portion of such rights and obligations assigned. The Seller agrees that, for
any such permitted assignment, Seller will cooperate with the prompt execution
and delivery of documents reasonably necessary for such assignment process to
the extent that Seller incurs no cost or expense that is not paid by the
Purchaser or Agent, as applicable. Upon such assignment, (a) such assignee shall
be a party hereto and to each Program Document to the extent of the percentage
or portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Purchaser or Agent hereunder, and (b)
Purchaser or Agent shall, to the extent that such rights and obligations have
been so assigned by it to either (i) an Affiliate of Purchaser or Agent which
assumes the obligations of Purchaser or Agent hereunder or (ii) to another
Person which assumes the obligations of Purchaser or Agent hereunder, be
released from their obligations hereunder accruing thereafter and under the
Program Documents.


The Program Documents and the Seller's rights and obligations thereunder are not
assignable by Seller without the prior written consent of Purchaser and Agent.
Any Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.
        


Section 15    Amendments; Waivers; Cumulative Rights    This Agreement may be
amended from time to time only by written agreement of Seller, Purchaser and
Agent. Any forbearance, failure or delay by either party in exercising any
right, power or remedy hereunder shall not be deemed to be a waiver thereof, and
any single or partial exercise by either party of any right, power or remedy
hereunder shall not preclude the further exercise thereof. Every right, power
and remedy of either party shall continue in full force and effect until
specifically waived by such party in writing. No right, power or remedy shall be
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred hereby or
hereafter available at law or in equity or by statute or otherwise.

30

--------------------------------------------------------------------------------






Section 16    Execution in Counterparts    This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. The parties agree that this
Agreement, any documents to be delivered pursuant to this Agreement and any
notices hereunder may be transmitted between them by email and/or by facsimile.
The parties intend that faxed signatures and electronically imaged signatures
such as .pdf files shall constitute original signatures and are binding on all
parties. The original documents shall be promptly delivered, if requested.


Section 17    Effect of Invalidity of Provisions    In case any one or more of
the provisions contained in this Agreement should be or become invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall in no way be
affected, prejudiced or disturbed thereby.


Section 18    Governing Law. THE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT PREEMPTED BY FEDERAL LAW.


EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(A)     SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
(B)     CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
(C)     AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN SECTION 19; AND
(D)     AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
Section 19    Notices. Any notices, consents, elections, directions and other
communications given under this Agreement shall be in writing and shall be
deemed to have been duly given when telecopied or delivered by overnight courier
to, personally delivered to, or on the third day following the placing thereof
in the mail, first class postage prepaid to, the parties hereto at the related
address set forth in Annex B or to such other address as either party shall give
notice to the other party pursuant to this Section. Notices to any Assignee
shall be given to such address as the Assignee shall provide to Seller in
writing.


Section 20    Entire Agreement. This Agreement, the Participation Certificates
and the Custodial Agreement contain the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements between them, oral or written, of any nature
whatsoever with respect to the subject matter hereof.



31

--------------------------------------------------------------------------------






Section 21.    Costs of Enforcement. (a) In addition to any other indemnity
specified in this Agreement, Seller agrees to pay as and when billed by
Purchaser or Agent all of the out-of pocket costs and expenses incurred by
Purchaser and Agent in connection with the development, preparation, and
execution of, and any amendment, supplement or modification to, and enforcement
of this Agreement, any other related document or any other documents prepared in
connection herewith or therewith. Sellers agree to pay as and when billed by
Purchaser or Agent all of the out-of-pocket costs and expenses incurred in
connection with the consummation, monitoring and administration of the
transactions contemplated hereby and thereby including, without limitation, (i)
all the reasonable fees, disbursements and expenses of counsel to Purchaser and
Agent and (ii) all the due diligence, inspection, testing and review costs and
expenses incurred by Purchaser and Agent with respect to the Related Mortgage
Loans under this Agreement.
 
(b)    If Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Purchaser or Agent, in its sole discretion and Sellers shall remain
liable for any such payments by Purchaser or Agent, as applicable. No such
payment by Purchaser or Agent shall be deemed a waiver of any of Purchaser's or
Agent's respective rights under this Agreement.


(c)    In addition to any other indemnity specified in this Agreement, in the
event of a breach by Seller of this Agreement, the Custodial Agreement, a
Participation Certificate or a Takeout Commitment, Sellers agrees to pay the
reasonable attorneys' fees and expenses of Purchaser, Agent and/or any Assignee
incurred as a consequence of such breach.


Section 22.    Securities Contract; Netting Agreement
 
(a)Seller, Purchaser and Agent recognize that each sale of a Participation
Certificate (including and the related servicing rights) under this Agreement is
a “securities contract” and a “master netting agreement” as those terms are
defined in Section 741 and Section 101(38A)(A) of the Bankruptcy Code,
respectively, and a “qualified financial contract” as that term is defined in
the FDIA. Seller and Purchaser further recognize that the beneficial interest in
the Related Mortgage Loans evidenced by a Participation Certificate shall
constitute an “interest in a mortgage loan” as that term is used in Section and
741(7)(A)(i) of Bankruptcy Code.


(b)It is understood that the Purchaser shall have the right to liquidate,
terminate and accelerate, or exercise any other remedies permitted upon the
occurrence of any Servicing Termination Event, and that such liquidation,
termination and acceleration rights constitute contractual rights to liquidate,
terminate and accelerate the transactions under a “securities contract” and a
“master netting agreement” as described in Section 555 and Section 561 of the
Bankruptcy Code, respectively, and a “qualified financial contract” as described
Section 1821(e)(8)(A)(i) of the FDIA.


(c)The parties hereto agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the FDIA, then each
transaction hereunder is a “qualified financial contract,” as that term is
defined in the FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such transaction would render
such definition inapplicable).


(d)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation,” respectively, as
defined in and subject to FDICIA.


Section 23    Consent to Service. Each party irrevocably consents to the service
of process by registered or certified mail, postage prepaid, to it at its
address provided pursuant to Section 19.


*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



32

--------------------------------------------------------------------------------






Section 24    Construction. The headings in this Agreement are for convenience
only and are not intended to influence its construction. References to Sections,
Exhibits and Annexes in this Agreement are to the Sections of and Exhibits and
Annexes to this Agreement. The Exhibits and Annexes are part of this Agreement.
In this Agreement, the singular includes the plural, the plural the singular,
and the words “and” and “or” are used in the conjunctive or disjunctive as the
sense and circumstances may require.


Section 25    Further Assurances. Seller, Purchaser and Agent each agree to
execute and deliver to the other such reasonable and appropriate additional
documents, instruments or agreements as may be necessary or appropriate to
effectuate the purposes of this Agreement.


Section 26    Due Diligence. Subject to Section 10(k) and the limits contained
in the Pricing Side Letter and the MRA Pricing Side Letter, (i) Purchaser, Agent
or any of their respective agents, representatives or permitted assigns shall
have the right, upon reasonable prior notice and during normal business hours,
to conduct inspection and perform continuing due diligence reviews of (x) Seller
and its Affiliates, directors, officers, employees and significant shareholders,
including, without limitation, their respective financial condition and
performance of its obligations under the Program Documents, and (y) the
Servicing File and the Related Mortgage Loans and (ii) Seller agrees promptly to
provide Purchaser, Agent and their respective agents with access to, copies of
and extracts from any and all documents, records, agreements, instruments or
information (including, without limitation, any of the foregoing in computer
data banks and computer software systems) relating to Seller's respective
business, operations, servicing, financial condition, performance of their
obligations under the Program Documents, the documents contained in the
Servicing Files or the Related Mortgage Loans or assets proposed to be sold
hereunder in the possession, or under the control, of Seller. In addition,
Seller shall also make available to Purchaser and/or Agent, upon reasonable
prior notice and during normal business hours, a knowledgeable financial or
accounting officer of Seller for the purpose of answering questions respecting
any of the foregoing. Without limiting the generality of the foregoing, Seller
acknowledges that Purchaser shall enter into transactions with Seller based
solely upon the information provided by Seller to Purchaser and/or Agent and the
representations, warranties and covenants contained herein, and that Purchaser
and/or Agent, at its option, shall have the right at any time to conduct itself
or through its agents, or require Seller to conduct quality reviews and
underwriting compliance reviews of the individual Related Mortgage Loans at the
expense of Seller. Any such diligence conducted by Purchaser and/or Agent shall
not reduce or limit the Seller's representations, warranties and covenants set
forth herein. Seller agrees to reimburse Purchaser and/or Agent for all
reasonable out‑of‑pocket due diligence costs and expenses incurred pursuant to
this Section 26.


[signature page follows]



33

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Purchaser, Agent and Seller have duly executed this
Agreement as of the date and year set forth on the cover page hereof.




BARCLAYS BANK PLC




By: /s/ Joseph O'Doherty    
Name: Joseph O'Doherty
Title: Director






NATIONSTAR MORTGAGE LLC


By:/s/ Ron Fountain    




Name: Ron Fountain
Title: Vice President






Acknowledged and Agreed with respect to Section 3:


BARCLAYS CAPITAL, INC.




By: /s/ Ellen V. Kiernan                    
Name: Ellen V. Kiernan
Tit




--------------------------------------------------------------------------------






Exhibit A
PARTICIPATION CERTIFICATE
POOL NO. (or Freddie Mac CONTRACT NO.):
This Participation Certificate evidences a one hundred percent (100%) undivided
beneficial ownership interest in (including the right to receive the payments of
principal of and interest on) the Mortgage Loans (the “Participation”)
identified:
(Check Box)
 
(a)
Form HUD 11706 (Schedule of Pooled Mortgages);
 
 
 
 
(b)
Fannie Mae Form 2005 (Schedule of Mortgages); or
 
 
 
 
(c)
Freddie Mac Form 1034 (Fixed-Rate Custodial Certification Schedule) or Selling
System computer tape.



The Participation has been sold to Purchaser pursuant to the terms of that
certain Mortgage Loan Participation Purchase and Sale Agreement, dated March 25,
2011 (the “Agreement”) between Nationstar Mortgage LLC, as Seller, and Barclays
Bank PLC, as Purchaser and Agent. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement, the terms of which are
hereby incorporated by reference and made a part of this Participation
Certificate.
Upon Delivery of the related Security to Purchaser or its Assignee, Purchaser's
beneficial ownership interest in the Mortgage Loans evidenced in this
Participation Certificate shall terminate in exchange for such Security, and
this Participation Certificate shall be void and of no further effect.
This Participation Certificate may be amended only by a written agreement
between Seller, Purchaser and Agent.


NATIONSTAR MORTGAGE LLC




By:                        
Its:
Date:



A-1

--------------------------------------------------------------------------------






AGGREGATE PRINCIPAL BALANCES OF THE MORTGAGE LOANS (GIVING EFFECT TO PAYMENTS
MADE AS OF _______, ____): $_____________________











A-2

--------------------------------------------------------------------------------

Exhibit B



TRADE ASSIGNMENT
__________ (“Takeout Investor”)
(Address)


Attention:
Fax No.:
Dear Sirs:
Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated _________ __, ____, to purchase
$______ of __% ___ year,
(Check Box)
 
Government National Mortgage Association;
 
 
 
Federal National Mortgage Association; or
 
 
 
Federal Home Loan Mortgage Corporation.



mortgage-backed pass-through securities (“Securities”) at a purchase price of
___________ from _________ on (insert Settlement Date). Our intention is to
assign $_____ of this Commitment's full amount, which assignment shall be
effective and shall be fully enforceable by the assignee on the Settlement Date.
This is to confirm that (i) the form of this assignment conforms to the SIFMA
guidelines, (ii) the Commitment is in full force and effect, (iii) effective as
of the Settlement Date, the Commitment is hereby assigned to Barclays Capital
Inc. (“BCI”), whose acceptance of such assignment is indicated below, (iv) you
will accept delivery of such Securities directly from BCI, (v) you will pay BCI
for such Securities, (vi) effective as of the Settlement Date and provided the
Securities have been issued, BCI is obligated to make delivery of such
Securities to you in accordance with the attached Commitment and (vii) effective
as of the Settlement Date and provided the Securities have been issued, you have
released Seller from its obligation to deliver the Securities to you under the
Commitment. Payment will be made “delivery versus payment (DVP)” to BCI in
immediately available funds.Please acknowledge your acceptance of the foregoing
by countersigning below and delivering an executed copy of this Trade Assignment
to _______________ at fax # (___) ___-____. Notification of incorrect
information or rejection of this Trade Assignment or any questions regarding
this Trade Assignment should be immediately made to [_____].
Very truly yours,


NATIONSTAR MORTGAGE LLC


By:                            
Title:
Date:

B-1

--------------------------------------------------------------------------------








Acknowledged and agreed to:
BARCLAYS CAPITAL INC.




By:________________________
Title:______________________
Date:______________________
Provided the Securities have been issued, notice of delivery and confirmation of
receipt will be the obligations of Barclays.
Acknowledged and agreed to:
[TAKEOUT INVESTOR]




By:________________________
Title:______________________
Date:______________________







B-2

--------------------------------------------------------------------------------




Exhibit C
DOCUMENT LIST
Seller shall deliver or cause to be delivered the following documents to
Purchaser:
(i)    the fully completed and executed Participation Certificate together with
the related Certified Mortgage Loan Trust Receipt (as defined in the Custodial
Agreement);
(ii)    a Trade Assignment (unless Purchaser is the Takeout Investor), fully
completed and duly executed by Seller and the related Takeout Investor, together
with either (a) a copy of a Takeout Commitment with respect to the Security to
be backed by the Mortgage Loans evidenced by such Participation Certificate or
(b) a letter from Seller confirming the details of such Takeout Commitment; and
(iii)    a letter from any warehouse lender having a security interest in the
Related Mortgage Loans, substantially in the form of Exhibit D, addressed to
Purchaser, releasing any and all right, title and interest in such Mortgage
Loans.





C-1

--------------------------------------------------------------------------------




Exhibit D
WAREHOUSE LENDER'S RELEASE
Barclays Bank PLC
745 7th Avenue, 4th Floor
New York, New York 10019
Attention:


Gentlemen:
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Custodial Agreement, dated as of March 25, 2011,
among Barclays Bank PLC, Nationstar Mortgage LLC and Bank of New York Mellon
Trust Company, N.A.
We hereby release all right, interest or claim of any kind, including any
security interest or lien, with respect to the mortgage loans referenced in the
attached schedule (Ginnie Mae/Fannie Mae/Freddie Mac Pool/Contract #__________),
such release to be effective automatically without any further action by any
party, upon payment, in one or more installments, from Barclays Bank PLC, in
accordance with the Wire Instructions in effect on the date of such payment, in
immediately available funds, of an aggregate amount equal to the product of A
multiplied by B (such product being rounded to the nearest $0.01) multiplied by
C.*
Very truly yours,




[WAREHOUSE LENDER]
*A = weighted average Trade Price (expressed as a percentage of the initial
aggregate principal balance of the Mortgage Loans)
  B = principal amount of the Mortgage Loans
         backing the Security
  C = 1 minus the Discount

 





D-1

--------------------------------------------------------------------------------






Exhibit E
ASSIGNMENT


FOR VALUE RECEIVED the undersigned hereby sell(s) and assign(s) and transfer(s)
unto






(Please print or typewrite name and address, including postal zip code of
assignee)
an undivided Participation Interest Equal to % of the beneficial interest in the
Mortgage Loans relating to the within Participation Certificate, Pool
No. (Freddie Mac Contract No.)          , Pass-Through Rate         , Discount
            and hereby authorize(s) the transfer of registration of such
interest to assignee.
[Assignor]


By:                        
Name:
Title:
Dated:________________









E-1

--------------------------------------------------------------------------------






Exhibit F
FORM OF CONFIRMATION




TO:    Nationstar Mortgage LLC
350 Highland Drive
Lewisville, Texas 75067
Attn: General Counsel
Email: annesutherland@nationstarmail.com
DATE:
RE:    Confirmation of Purchase of a beneficial interest in
Mortgage Loans relating to a Participation Certificate
Barclays Bank PLC (“Purchaser” and “Agent”) is pleased to confirm its agreement
to purchase and your agreement to sell a 100% undivided, beneficial interest in
the Mortgage Loans relating to a Participation Certificate relating to the pool
number (or Freddie Mac Contract Number) referred to herein, pursuant to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of March 25,
2011 (the “Agreement”), between Purchaser, Agent and Seller, under the following
terms and conditions.
Pool No. (or Freddie Mac Contract No.)
Applicable Agency
Purchase Date
Anticipated Delivery Date
Settlement Date
Trade Price
Purchase Price:
Initial Purchase Price Installment
Final Purchase Price Installment
Face Amount of the Security_________________________
Pass Through Rate
[Other information TBD]




F-1

--------------------------------------------------------------------------------






Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed in the Agreement.
Very truly yours,


BARCLAYS BANK PLC


By:                        
Name:
Title:



F-2

--------------------------------------------------------------------------------




Exhibit G
SELLER'S OFFICER'S CERTIFICATE
I, ___________, hereby certify that I am the duly elected ______________ of
Nationstar Mortgage LLC, a Delaware limited liability company (“Seller”), and
further certify, on behalf of Seller as follows:
1.
Attached hereto as Attachment I is a true and correct copy of the certificate of
formation and operating agreement of Seller as are in full force and effect on
the date hereof.



2.
Attached hereto as Attachment II is a Certificate of Good Standing of Seller,
issued by the Secretary of the State of Delaware dated _______, ____. No event
has occurred since _______, ____ which has affected the good standing of Seller
under the laws of the State of Delaware.



3.
Each person who, as an officer or attorney-in-fact of Seller, signed (a) the
Mortgage Repurchase Agreement (the “Repurchase Agreement”) dated as of March 25,
2011 by and between Seller and Barclays Bank PLC (“Purchaser” and “Agent”), (b)
the Mortgage Loan Participation Purchase and Sale Agreement (the “Purchase
Agreement”), dated as of March 25, 2011, by and between Seller and Purchaser and
Agent; (c) the Custodial Agreement (the “Custodial Agreement”), dated as of
March 25, 2011, by and among Seller, the Purchaser and Bank of New York Mellon
Trust Company, N.A.; and (d) any other document delivered prior hereto or on the
date hereof in connection with transactions contemplated in the Repurchase
Agreement or the Purchase Agreement was, at the respective times of such signing
and delivery, and is as of the date hereof, duly elected or appointed, qualified
and acting as such officer or attorney-in-fact, and the signatures of such
persons appearing on such documents are their genuine signatures.



4.
Attached hereto as Attachment III is a true and correct copy of the resolutions
duly adopted by the board of directors of Seller on __________, ____ (the
“Resolutions”) with respect to the authorization and approval of the
transactions contemplated in the Repurchase Agreement and the Purchase
Agreement; said Resolutions have not been amended, modified, annulled or revoked
and are in full force and effect on the date hereof.



5.
All of the representations and warranties of Seller contained in the Repurchase
Agreement and the Purchase Agreement were true and correct in all material
respects as of the date thereof and are true and correct in all material
respects as of the date hereof.



6.
Seller has performed all of its duties and has satisfied all the material
conditions on its part to be performed or satisfied pursuant to the Repurchase
Agreement and the Purchase Agreement on or prior to the date hereof.



7.
There are no actions, suits or proceedings pending or, to my knowledge,
threatened, against or affecting Seller which, if adversely determined either
individually or in the aggregate, would adversely affect Seller's obligations
under the Repurchase Agreement , the Purchase Agreement or the Custodial
Agreement.



8.
No proceedings that could result in the liquidation or dissolution of Seller are
pending or contemplated.


G-1

--------------------------------------------------------------------------------






9.
Incumbency of Officers. The below named persons have been duly elected or
appointed, and have been duly qualified as officers of Seller holding the
respective office below set opposite his or her name, and the signature below
set opposite his or her name is his or her genuine signature.



Name
 
Office
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.
IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of
Seller.
Dated: _________ __, ____
[Seal]
NATIONSTAR MORTGAGE LLC
 
By:     
Name:
Title:




I, ___________________, _________ of ______________, hereby certify that
________________ is the duly elected, qualified and acting _______________ of
__________ and that the signature appearing above is the genuine signature of
such person.
IN WITNESS WHEREOF, I have hereunto signed my name.


Dated: ____________ __, ____
[Seal
By:________________________________
Name:
Title:



G-2

--------------------------------------------------------------------------------







G-3

--------------------------------------------------------------------------------






Exhibit H
SELLER'S OFFICER'S CERTIFICATE
I, ________________, hereby certify that I am the duly elected ________________
of Nationstar Mortgage LLC, a Delaware limited liability company (“Seller”), and
further certify, on behalf of Seller as follows:
1.
There has been no change in the certificate of formation and operating agreement
of Seller since the date such documents were provided to the Purchaser and Agent
and such documents are in full force and effect on the date hereof.



2.
No event has occurred since the date of the last good standing certificate of
Seller provided to the Purchaser and Agent which has affected the good standing
of Seller under the laws of the State of Delaware.



3.
All of the representations and warranties of Seller contained in Section 9(a) of
the Purchase Agreement, are true and correct in all material respects as of the
date hereof and all of the representations and warranties of Seller contained in
Section 9(b) of the Purchase Agreement are true and correct in all material
respects as to the Related Mortgage Loans subject to the Participation
Certificate being sold to Purchaser on the date hereof.



4.
Seller has performed all of its duties and has satisfied all the material
conditions on its part to be performed or satisfied pursuant to the Purchase
Agreement on or prior to the date hereof.



5.
There are no actions, suits or proceedings pending or, to my knowledge,
threatened, against or affecting Seller which, if adversely determined either
individually or in the aggregate, would adversely affect Seller's obligations
under the Purchase Agreement or the Custodial Agreement.



6.
No proceedings that could result in the liquidation or dissolution of Seller are
pending or contemplated.



7.
Under generally accepted and regulatory accounting principles (“GAAP”) and for
federal income tax purposes, Seller will report the sale of each Participation
Certificate to the Purchaser as a sale of the 100% undivided beneficial
ownership interest in the Mortgage Loans evidenced by that Participation
Certificate. Seller has been advised by, or has confirmed with, its independent
public accountants that the foregoing transactions will be so classified.



8.
Each Mortgage Loan that is subject to a Participation Certificate to be sold to
the Purchaser on the date hereof was originated or by Seller or purchased from
an Originator not more than (i) forty-five (45) days prior to the date hereof,
with respect to Fannie Mae Mortgage Loans and Freddie Mac Mortgage Loans, and
(ii) sixty (60) days prior to the date hereof, with respect to Ginnie Mae
Mortgage Loans. No Related Mortgage Loan was rejected for purchase or financing
by any third party.


H-1

--------------------------------------------------------------------------------






All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.
IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of
Seller.
Dated: _________ __, ____
[Seal]


NATIONSTAR MORTGAGE LLC




By:                            
Name
Title:

H-2

--------------------------------------------------------------------------------






I, ___________________, _________ of ______________, hereby certify that
________________ is the duly elected, qualified and acting _______________ of
__________ and that the signature appearing above is the genuine signature of
such person.


IN WITNESS WHEREOF, I have hereunto signed my name.
Dated: _________ __, ____
[Seal]
By:                            
Name
Title:



H-3

--------------------------------------------------------------------------------








Annex A
SELLER'S DELIVERY INSTRUCTIONS
(1)    In the case of certificated Securities, Purchaser will pick up the
Securities upon receipt of notification of issuance from Seller and promptly
deliver such Securities in negotiable form to:
 
 
 
 



(2)    In the case of book-entry Securities, upon receipt by Purchaser of such
Securities, Purchaser will wire the Securities to:
 
 
 
 














Annex A-1

--------------------------------------------------------------------------------






Annex B
PURCHASER NOTICES
Name:
Barclays Bank PLC - Mortgage Finance
 
 
Address:
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O'Doherty
 
 
Telephone:
(212) 412-7990
 
 
Telecopy:
(212) 412-7333
 
Email:
joseph.o'doherty@barclayscapital.com



With a copy to:        Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494     
Facsimile: (212) 412-1288
Barclays Capital - Operations
70 Hudson Street -7th Floor
Jersey City, New Jersey 07302
Attention: Hánsel Nieves
Telephone: (201) 499-2269
Facsimile: (646) 845-6464
Email: hansel.nieves@barclayscapital.com



Annex B-1

--------------------------------------------------------------------------------






AGENT NOTICES
Name:
Barclays Bank PLC - Mortgage Finance
 
 
Address:
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O'Doherty
 
 
Telephone:
(212) 412-7990
 
 
Telecopy:
(212) 412-7333
 
Email:
joseph.o'doherty@barclayscapital.com

With a copy to:        Barclays Bank PLC - Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494     
Facsimile: (212) 412-1288
Barclays Capital - Operations
70 Hudson Street -7th Floor
Jersey City, New Jersey 07302
Attention: Hánsel Nieves
Telephone: (201) 499-2269
Facsimile: (646) 845-6464
Email: hansel.nieves@barclayscapital.comNATIONSTAR MORTGAGE LLC



Annex B-2

--------------------------------------------------------------------------------






SELLER NOTICES
Name:
Nationstar Mortgage LLC
 
 
Address:
350 Highland Drive
Lewisville, Texas 75067
Attention: General Counsel
 
 
Telephone:
(469) 549-2000
 
 
Telecopy:
(469) 549-2085
 






Annex B-3